Case 2:18-cv-08048-SVW-JC Document 116 Filed 11/18/19 Page 1 of 66 Page ID #:4256



   1 L. LIN WOOD, P.C.                                     CHATHAM LAW GROUP
       L. Lin Wood (admitted pro hac vice)                 Robert Christopher Chatham
   2 lwood@linwoodlaw.com                                  chris@chathamfirm.com
       Nicole J. Wade (admitted pro hac vice)              CA State Bar No. 240972
   3 nwade@linwoodlaw.com                                  3109 W. Temple St.
   4 Jonathan D. Grunberg (admitted pro hac vice)          Los Angeles, CA 90026
       jgrunberg@linwoodlaw.com                            213-277-1800
   5   G. Taylor Wilson (admitted pro hac vice)
       twilson@linwoodlaw.com                              WEISBART SPRINGER HAYES, LLP
   6   1180 West Peachtree Street, Ste. 2040               Matt C. Wood (admitted pro hac vice)
       Atlanta, Georgia 30309                              mwood@wshllp.com
   7   404-891-1402                                        212 Lavaca Street, Ste. 200
       404-506-9111 (fax)                                  Austin, TX 78701
   8
                                                           512-652-5780
   9                                                       512-682-2074 (fax)

  10 Attorneys for Plaintiff Vernon Unsworth
  11
  12 QUINN EMANUEL URQUHART &                              QUINN EMANUEL URQUHART &
     SULLIVAN, LLP                                         SULLIVAN, LLP
  13 Alex B. Spiro (admitted pro hac vice)                 Robert M. Schwartz (Bar No. 117166)
     alexspiro@quinnemanuel.com                            robertschwartz@quinnemanuel.com
  14 51 Madison Avenue, 22nd Floor                         Michael T. Lifrak (Bar No. 210846)
     New York, New York 10010                              michaellifrak@quinnemanuel.com
  15 Telephone: (212) 849-7000                             Jeanine M. Zalduendo (Bar No. 243374)
  16                                                       jeaninezalduendo@quinnemanuel.com
                                                           865 South Figueroa Street, 10th Floor
  17                                                       Los Angeles, California 90017-2543

  18 Attorneys for Defendant Elon Musk
  19                              UNITED STATES DISTRICT COURT
  20
                                 CENTRAL DISTRICT OF CALIFORNIA
  21
       VERNON UNSWORTH,                                   Case No. 2:18-cv-08048
  22
                                    Plaintiff,            Judge: Hon. Stephen V. Wilson
  23
              vs.                                         JOINT EXHIBIT LIST
  24
  25 ELON MUSK,
                                                          Pretrial Conference: Nov. 25, 2019
  26                                Defendant.            Trial Date:          Dec. 3, 2019
  27
  28

                                                 JOINT EXHIBIT LIST
Case 2:18-cv-08048-SVW-JC Document 116 Filed 11/18/19 Page 2 of 66 Page ID #:4257



   1        Pursuant to Federal Rule of Civil Procedure 26(a)(3) and Local Rule 16-6,
   2 Plaintiff Vernon Unsworth and Defendant Elon Musk, hereby jointly submit the Trial
   3 Exhibit List, attached as Exhibit A.
   4        The parties reserve the right to use at trial: (a) exhibits to be used solely for
   5 impeachment pursuant to F.R. Civ. P. 26(a)(3)(A)(iii) and Local Rule 16-2.3; (b)
   6 exhibits obtained through trial subpoenas or otherwise produced after the date of this
   7 filing; and (c) documents the need for which could not reasonably have been
   8 anticipated in advance of trial.
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                 -1-
                                          JOINT EXHIBIT LIST
Case 2:18-cv-08048-SVW-JC Document 116 Filed 11/18/19 Page 3 of 66 Page ID #:4258



   1   Dated: November 18, 2019            L. LIN WOOD, P.C.
                                           L. Lin Wood
   2
                                           Nicole J. Wade
   3                                       Jonathan D. Grunberg
                                           G. Taylor Wilson
   4
   5                                       WEISBART SPRINGER HAYES, LLP
                                           Matt C. Wood
   6
   7                                       CHATHAM LAW GROUP
                                           Robert Christopher Chatham
   8
   9                                       By: /s/ L. Lin Wood
  10
                                           L. Lin Wood
  11                                       Attorneys for Plaintiff Vernon Unsworth
  12
                                           QUINN EMANUEL URQUHART
  13                                       & SULLIVAN, LLP
  14                                       Alex Spiro
                                           Robert M. Schwartz
  15                                       Michael T. Lifrak
  16                                       Jeanine M. Zalduendo

  17                                       By: /s/ Alex Spiro______________________
  18                                       Alex Spiro
                                           Attorneys for Defendant Elon Musk
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                            -2-
                                     JOINT EXHIBIT LIST
Case 2:18-cv-08048-SVW-JC Document 116 Filed 11/18/19 Page 4 of 66 Page ID #:4259



   1                                        EXHIBIT A
   2
       Exhibit             Description                          Objections       Date         Date
   3   No.                                                                     Identified   Admitted
       1         Complaint for Defamation              P:
   4   (D)                                                      Relevance
   5   2         Plaintiff Vernon Unsworth’s
       (D)       Responses and Objections to Elon
   6             Musk’s First Set of
                 Interrogatories
   7   3         Plaintiff Vernon Unsworth's
   8   (D)       Verification of Responses; Elon
                 Musk's First Set of Interrogatories
   9   4         Photographs of Unsworth             D:
       (P*)                                                     Relevance
  10   (D)                                                       (non-rescue
                                                                 pictures)
  11   5         Extraction diagram by Vernon          P:
  12   (D)       Unsworth                                       Relevance
                                                                Misleading
  13   6         Article: An Inside Story of the       P:
       (D)       Tham Luang Cave Rescue with                    Hearsay
  14             Vernon Unsworth                                Relevance
  15   7         BCCT Multi-Chambers Chiang            P:
       (D)       Mai Business Networking - Q&A                  Hearsay
  16             session from British diving expert             Relevance
                 Vernon Unsworth
  17   8         Email from Vernon Unsworth to
  18   (D)       Adam Fellows re Description
       10        Photograph of Unsworth
  19   (P*)
       (D)
  20
       11        Tweet from Elon Musk
  21   (D)
       12        Tweet from Elon Musk
  22   (D)
       13        Vernon Unsworth CNN Interview
  23   (P*)      (Video)
  24   (D)
       14        Vernon Unsworth CNN Interview
  25   (P*)      (Video)
       (D)
  26   15        Email from Vernon Unsworth to
       (D)       Mark Stephens
  27
       16        Tweet from Elon Musk
  28   (D)
                                                      -3-
                                            JOINT EXHIBIT LIST
Case 2:18-cv-08048-SVW-JC Document 116 Filed 11/18/19 Page 5 of 66 Page ID #:4260



   1   Exhibit             Description                          Objections      Date         Date
       No.                                                                    Identified   Admitted
   2   17        Report: Situational Analysis of       P:
   3   (D)       the Commercial Sexual                          Hearsay
                 Exploitation of Children,                      Relevance
   4             Thailand                                       Prejudice
                                                                Misleading
   5   18        Tweet from Elon Musk
   6   (D)
       19        Tweet from Elon Musk
   7   (P*)
       (D)
   8   20        Tweet from Elon Musk
   9   (D)
       21        L. Wood letter to E. Musk
  10   (P*)
       (D)
  11   22        Tweet from Elon Musk
       (P*)
  12   (D)
  13   23        BuzzFeed News Article “In A           D:
       (P*)      New Email Elon Musk Accused                    Hearsay
  14   (D)       A Caver Of Being A ‘Child
                 Rapist’ And Said He ‘Hopes’
  15             There’s A Lawsuit”
       24        Vernon Unsworth Time Interview
  16
       (D)       (Video)
  17   25        Article: British cave diver           P:
       (D)       considering legal action over Elon             Hearsay
  18             Musk's 'pedo’ attack                           Relevance
  19                                                            Prejudice
       26        Vernon Unsworth Interview
  20   (D)       (Video)
       27        Article: British caver says he        P:
  21   (D)       approached by U.S., British                    Hearsay
                 lawyers over Musk's comments
  22   28        Article: Hero British diver           P:
  23   (D)       Vernon Unsworth responds as                    Foundation
                 Elon Musk revives 'paedo' claim                Hearsay
  24   29        Vernon Unsworth BBC Interview         P:
       (D)       (Video)                                        Relevance
  25   30        News18 Article “British Diver         P:
  26   (P*)      Who Sued Elon Musk Over ‘Pedo                  Hearsay
       (D)       Guy’ Insult Makes it to UK
  27             Honours List”
  28
                                                      -4-
                                             JOINT EXHIBIT LIST
Case 2:18-cv-08048-SVW-JC Document 116 Filed 11/18/19 Page 6 of 66 Page ID #:4261



   1   Exhibit             Description                          Objections        Date         Date
       No.                                                                      Identified   Admitted
   2   31        BuzzFeed News Article “The            D:
   3   (P*)      Cave Rescuer Elon Musk Called                  Hearsay
       (D)       A ‘Pedo’ Has Lawyered Up And
   4             Is Preparing A Libel Claim”
       33        Facebook page in Thai with            P:
   5   (D)       English translation                            Authenticity
   6                                                            Foundation
                                                                Hearsay
   7                                                            Relevance
                                                                Prejudice
   8                                                            Misleading
   9   34        Article: The Inside Story “Getting    D:
       (P*)      the Boys Out” Tham Luang Cave                  Hearsay
  10             Rescue                                         Foundation
       35        Email Teller and Musk re:             D:
  11   (P*)      Apology                                        Foundation
  12                                                            Hearsay
                                                                Relevance
  13                                                            FRE 403
       36        Email Birchall and Howard re:         P:
  14   (P*)      NDA                                            Hearsay
  15   (D)
       37        LLW Letter to Musk
  16   (P*)
       (D)
  17   38        Musk Tweets (version containing
       (P)       all three successive tweets)
  18
       (D)
  19   39        Musk Tweet beginning “As this
       (P*)      well-written article suggests…”
  20   (D)
       40        Musk Tweet re: “Bet ya a signed
  21   (P*)      dollar it’s true”
  22   (D)
       41        Musk Tweet in response to Drew
  23   (P*)      Olanoff beginning “You don’t
       (D)       think it’s strange…”
  24   42        Email Mac and Musk re: Child
       (P)       Rapist and Child Bride
  25
       (D)
  26   43        Musk Tweet re: SEC                   D:
       (P)                                                      Relevance
  27                                                            FRE 403
                                                                FRE 404
  28
                                                      -5-
                                            JOINT EXHIBIT LIST
Case 2:18-cv-08048-SVW-JC Document 116 Filed 11/18/19 Page 7 of 66 Page ID #:4262



   1   Exhibit             Description                      Objections        Date         Date
       No.                                                                  Identified   Admitted
   2   44        BuzzFeed News Certified
   3   (P*)      Articles
       (D)
   4   45        Financial Times Article “Elon     D:
       (P*)      Musk’s weakness for self-                  Hearsay
   5             promotion masks his potential”             Relevance
   6                                                        FRE 403
       46        Cave Survey
   7   (P*)
       (D)
   8   47        WhatsApp chat printout            P:
   9   (D)                                                  Hearsay
       48        Photo of Tube
  10   (P*)
       (D)
  11   49        Email Musk and Branson re:        D:
       (P*)      accusations                                Hearsay
  12
                                                            Relevance
  13                                                         (Branson
                                                             statements)
  14   50        Texts Unsworth and Vanessa        D:
       (P*)      Unsworth                                   Hearsay
  15
                                                            Foundation
  16                                                        Relevance
                                                            FRE 602
  17                                                        FRE 403
       51        Email from Vernon Unsworth to  P:
  18
       (D)       Adam Fellows re Watch "Hero                Relevance
  19             “ถาหลวง"thailand” on YouTube
       52        Woranan (“Tik”) Ratrawiphakkun D:
  20   (P*)      ID card                                    Foundation
       (D)
  21   53        Facebook page in Thai with        P:
  22   (D)       English translation                        Authenticity
                                                            Foundation
  23                                                        Hearsay
                                                            Relevance
  24
                                                            Prejudice
  25                                                        Misleading
       54A       Photo                             P:
  26   (D)                                                  Relevance
       54B       Photo                             P:
  27
       (D)                                                  Relevance
  28
                                                  -6-
                                           JOINT EXHIBIT LIST
Case 2:18-cv-08048-SVW-JC Document 116 Filed 11/18/19 Page 8 of 66 Page ID #:4263



   1   Exhibit             Description                         Objections        Date         Date
       No.                                                                     Identified   Admitted
   2   54C       Photo                                P:
   3   (D)                                                     Relevance
       54D       Photo                                P:
   4   (D)                                                     Relevance
       54E       Photo                                P:
   5   (D)                                                     Relevance
   6   54F       Photo                                P:
       (D)                                                     Relevance
   7   54G       Photo                                P:
       (D)                                                     Relevance
   8   54H       Photo                                P:
   9   (D)                                                     Relevance
       54I       Photo                                P:
  10   (D)                                                     Relevance
       54J       Photo                                P:
  11   (D)                                                     Relevance
  12   55        Document in Thai                     P:
       (D)                                                     Authenticity
  13                                                           Hearsay
                                                               Relevance
  14
                                                               Prejudice
  15                                                           Misleading
       56        Messaging Heltsley and Harris re:    P:
  16   (P*)      Rescue                                        Hearsay
       (D)
  17   57        Tube Specifications                  P:
  18   (P*)                                                    Hearsay
       (D)
  19   58        WhatsApp Chat                        P:
       (P*)                                                    Hearsay
  20   (D)
  21   59        WhatsApp Chat                        P:
       (P*)                                                    Hearsay
  22   (D)
       60        Email Musk and Bowman re:            P:
  23             Rescue                                        Hearsay
       (D)
  24   61        Email Mac, Musk, Teller,          P:
  25   (P*)      Birchall re: BuzzFeed Request for             Hearsay
       (D)       Comment                           D:
  26                                                           FRE 403
                                                               FRE 602
  27                                                           Foundation
  28
                                                     -7-
                                           JOINT EXHIBIT LIST
Case 2:18-cv-08048-SVW-JC Document 116 Filed 11/18/19 Page 9 of 66 Page ID #:4264



   1   Exhibit             Description                      Objections     Date         Date
       No.                                                               Identified   Admitted
   2   62        Email Howard, Musk, Ortiz,        P:
   3   (P*)      Teller re: Investigation                   Hearsay
       (D)
   4   63        BuzzFeed News Article “Elon       D:
   5   (P*)      Musk Has Always Been At War                Hearsay
                 With The Media”                            Relevance
   6                                                        FRE 403
   7   64        Email Howard and Birchall re:     P:
   8   (P*)      Investigation                              Hearsay
       (D)
   9   65        Email Howard and Birchall re:     P:
       (P*)      Investigation                              Hearsay
  10   (D)
       66        Email Howard and Birchall re:     P:
  11   (P*)      Investigation                              Hearsay
  12   (D)                                         D:
                                                            FRE 403
  13                                                        Relevance
                                                            FRE 404
  14
       67        Texts Howard and Birchall re:     P:
  15   (P*)      Investigation                              Hearsay
       (D)
  16   68        Email Howard and Birchall re:     P:
       (P*)      Investigation                              Hearsay
  17   (D)
  18   69        Tweets by Ryan Mac                D:
       (P*)                                                 Hearsay
  19   (D)                                                  Relevance
                                                            FRE 403
  20
  21   70        Email Mac, Musk, Birchall re:     P:
       (P*)      Request for Comment                        Hearsay
  22   (D)
       71        Email Birchall and Howard re:     P:
  23   (P*)      Investigation                              Hearsay
       (D)
  24
       72        Email Howard and Birchall re:     P:
  25   (P*)      Investigation                              Hearsay
       (D)
  26   73        Email Howard and Birchall re:     P:
       (P*)      Investigation                              Hearsay
  27   (D)
  28
                                                  -8-
                                           JOINT EXHIBIT LIST
Case 2:18-cv-08048-SVW-JC Document 116 Filed 11/18/19 Page 10 of 66 Page ID #:4265



    1   Exhibit             Description                         Objections      Date         Date
        No.                                                                   Identified   Admitted
    2   74        Email Howard and Birchall re:        P:
    3   (P*)      Investigation                                 Hearsay
        (D)
    4   75        Email Howard and Birchall re:        P:
        (P*)      Investigation                                 Hearsay
    5   (D)
        76        Email re: Ongoing Litigation        D:
    6
        (P*)                                                    Relevance
    7                                                           FRE 403
                                                                FRE 404
    8                                                           Foundation
    9   77        Email Teller, Zaveri, Gleeson,       P:
        (P*)      O’Brien, Behrend re: Press                    Hearsay
   10   (D)       Inquiry
        78        Email Teller, Davis, Juncosa re:    D:
   11   (P*)      Cave Rescue                                   Foundation
                                                                Hearsay
   12
                                                                Relevance
   13                                                           FRE 403
                                                                FRE 602
   14   79        Email Martin, Hardy, Teller,         P:
   15   (P)       O’Brien, Arnold re: Press Inquiry             Hearsay
        (D)
   16   80        Email Otto and Tesla Comms.          P:
        (P)       Re: Press Coverage                            Hearsay
   17   (D)                                           D:
                                                                Foundation
   18
                                                                Hearsay
   19                                                           Relevance
                                                                FRE 403
   20   81        Email Arnold and Higgins re:        D:
        (P)       Press Inquiry                                 Foundation
   21
                                                                Hearsay
   22                                                           Relevance
                                                                FRE 403
   23   82        Email Riley and Arnold re: Press    D:
   24   (P)       Inquiry                                       Foundation
                                                                Hearsay
   25                                                           Relevance
                                                                FRE 403
   26
   27
   28
                                                      -9-
                                             JOINT EXHIBIT LIST
Case 2:18-cv-08048-SVW-JC Document 116 Filed 11/18/19 Page 11 of 66 Page ID #:4266



    1   Exhibit             Description                            Objections          Date         Date
        No.                                                                          Identified   Admitted
    2   83        Email Selk, SpaceX media, Tesla      D:
    3   (P)       media, Arnold etc. re: Press                     Foundation
                  Inquiry                                          Hearsay
    4                                                              Relevance
                                                                   FRE 403
    5   84        Email Teller, Arnold, Hardy,         D:
    6   (P)       O’Brien, Martin re: Press Inquiry                Foundation
                                                                   Hearsay
    7                                                              Relevance
                                                                   FRE 403
    8
        85        Musk Tweet re: Media                 D:
    9   (P*)                                                       Relevance
                                                                   FRE 403
   10   86        Email Musk and Branson re:           D:
        (P*)      Accusations                                      Foundation
   11
                                                                   Hearsay
   12                                                              FRE 403
                                                                   Relevance
   13                                                               (Branson
                                                                    statement)
   14
        88        Email Davis, Musk, Teller re:        D:
   15   (P*)      Cave Rescue                                      Foundation
                                                                   Hearsay
   16                                                               (Osotthanakorn
                                                                    statement)
   17   89        Email Teller, Balajadia, Members
   18   (P*)      of Press re: Cave Rescue
        90        Email Teller and Musk re:            D:
   19   (P*)      Investor Response                                Foundation
                                                                   Hearsay
   20
                                                                   Relevance
   21                                                              FRE 403
        91        Email Musk and Teller re:            D:
   22   (P)       Apology                                          Foundation
                                                                   Hearsay
   23
                                                                   Relevance
   24                                                              FRE 403
        92        Email O’Brien, Teller, Maron,        D:
   25   (P)       Arnold, Gleeson, Chen re: Press                  Foundation
                  Coverage                                         Hearsay
   26
                                                                   Relevance
   27                                                              FRE 403

   28
                                                      - 10 -
                                              JOINT EXHIBIT LIST
Case 2:18-cv-08048-SVW-JC Document 116 Filed 11/18/19 Page 12 of 66 Page ID #:4267



    1   Exhibit             Description                            Objections      Date         Date
        No.                                                                      Identified   Admitted
    2   93        Email Teller, Glover, O’Brien re:    D:
    3   (P*)      Press Coverage                                   Foundation
                                                                   Hearsay
    4                                                              Relevance
                                                                   FRE 403
    5   94        Email Arnold, Norman, Musk,          D:
    6   (P*)      Teller re: Press Coverage/Inquiry                Hearsay
                                                                   Foundation
    7                                                              FRE 403
        95        Email Schmidbaur, Teller, Tesla      D:
    8   (P*)      Press, Zillis, O’Brien, SpaceX                   Foundation
    9             Media, Arnold et. al re: Press                   Hearsay
                  Coverage                                         Relevance
   10                                                              FRE 403
        96        Email Nesbitt, Glover, Musk,         D:
   11
        (P*)      Arnold, Teller re: Accusations                   Foundation
   12                                                              Hearsay
                                                                   Relevance
   13                                                              FRE 403
   14   97        Email Caplan and Davis re: Cave       P:
        (P*)      Rescue                                           Hearsay
   15   (D)                                            D:
                                                                   Foundation
   16                                                              Hearsay
   17                                                              Relevance
                                                                   FRE 403
   18   98        Texts Davis and Musk re: Cave
        (P*)      Rescue
   19   99        Texts Davis and Teller re: Cave      D:
   20   (P*)      Rescue                                           Foundation
                                                                   Hearsay
   21                                                              Relevance
                                                                   FRE 403
   22   100       Texts Davis and Teller re: Cave      D:
   23   (P*)      Rescue                                           Foundation
                                                                   Hearsay
   24                                                              Relevance
                                                                   FRE 403
   25   101       Tweets @elonmusk &
   26   (P)       @GossiTheDog
        102       Email Musk and Davis re: Cave
   27   (P*)      Rescue

   28
                                                      - 11 -
                                             JOINT EXHIBIT LIST
Case 2:18-cv-08048-SVW-JC Document 116 Filed 11/18/19 Page 13 of 66 Page ID #:4268



    1   Exhibit              Description                            Objections      Date         Date
        No.                                                                       Identified   Admitted
    2   103       Email Musk, Davis, Teller re:         D:
    3   (P*)      Cave Rescue                                       Foundation
                                                                    Hearsay
    4                                                               Relevance
                                                                    FRE 403
    5   104       Texts Arnold and O’Brien re:          D:
    6   (P*)      Accusations                                       Foundation
                                                                    Hearsay
    7                                                               Relevance
                                                                    FRE 403
    8
        105       Texts Arnold and Musk re: Press       D:
    9   (P*)      Coverage                                          Foundation
                                                                    Hearsay
   10                                                               Relevance
   11                                                               FRE 403
        106       Email Chen and Tesla Comm. Re: D:
   12   (P)       Press Coverage                                    Foundation
                                                                    Hearsay
   13                                                               Relevance
   14                                                               FRE 403
        107       Email Arnold, Glover, Smith,   P:
   15   (P*)      Mac re: Press Coverage                            Hearsay
        (D)
   16   108       Email Mac and Arnold re: Press        D:
   17   (P*)      Coverage                                          Incomplete
        109       Email Arnold, Musk, Teller,            P:
   18   (P*)      Maron re: Press Coverage                          Hearsay
        (D)
   19   110       Email Arnold, Musk, Teller,            P:
   20   (P*)      Maron, O’Brien re: Press                          Hearsay
        (D)       Coverage
   21   111       Email Mac and Arnold re: Press         P:
        (P*)      Coverage                                          Hearsay
   22   (D)
        123       Article: Elon Musk to go to trial      P:
   23   (D)       over 'pedo' tweet about British                   Hearsay
   24             diver Vernon Unsworth
        124       Article: A British Cave Rescuer        P:
   25   (D)       Is Officially Suing Elon Musk                     Hearsay
                  For Calling Him A Pedophile
   26   125       Article: Elon Musk hits back           P:
   27   (D)       against lawsuit by caver he called                Hearsay
                  a 'pedo guy'
   28
                                                       - 12 -
                                              JOINT EXHIBIT LIST
Case 2:18-cv-08048-SVW-JC Document 116 Filed 11/18/19 Page 14 of 66 Page ID #:4269



    1   Exhibit               Description                         Objections      Date         Date
        No.                                                                     Identified   Admitted
    2   126       The Society of Professional          P:
    3   (D)       Journalists' Code of Ethics                     Hearsay
        127       Vernon Unsworth Google search        P:
    4   (D)       results                                         Hearsay
    5   128       Lin Wood Tweet                       P:
        (D)                                                       Relevance
    6                                                             Hearsay
        129       Lin Wood Tweet                       P:
    7   (D)                                                       Relevance
    8                                                             Hearsay
        130       Lin Wood Tweet                       P:
    9   (D)                                                       Relevance
                                                                  Hearsay
   10   132       Jansen Expert Report                D:
   11   (P*)                                                      Hearsay
                                                                  Foundation
   12                                                             FRE 403
                                                                  Motion In
   13                                                              Limine
   14   133       Jansen CV                           D:
        (P*)                                                      Hearsay
   15   134       Jansen List of Testimony            D:
        (P*)                                                      Hearsay
   16   135       Jansen List of Documents           D:
   17   (P*)      Referenced                                      Hearsay
        136       Jansen List of Articles Containing D:
   18   (P*)      Defaming Statements                             Hearsay
        (D)                                                       Foundation
   19                                                             Motion In
   20                                                              Limine
        137       Jansen Supporting and               D:
   21   (P*)      Supplementary Documents                         Hearsay
                                                                  Foundation
   22                                                             Motion In
   23                                                              Limine
        138       Jansen List of Countries with       D:
   24   (P*)      Sites That Disseminated Articles                Hearsay
                  Containing Defaming Statements                  Foundation
   25
                                                                  Motion In
   26                                                              Limine
        139       Jansen Retainer Agreement
   27   (P*)
        (D)
   28
                                                     - 13 -
                                              JOINT EXHIBIT LIST
Case 2:18-cv-08048-SVW-JC Document 116 Filed 11/18/19 Page 15 of 66 Page ID #:4270



    1   Exhibit              Description                          Objections        Date         Date
        No.                                                                       Identified   Admitted
    2   140       Jansen Invoice
    3   (P*)
        (D)
    4   141       Jansen Invoice
        (P*)
    5   (D)
        142       Jansen Time and Expense Sheet
    6
        (P*)
    7   (D)
        143       Letter agreement between             P:
    8   (D)       Bernard (Jim) Jansen and Quinn                  Relevance
                  Emanuel
    9   144       Letter agreement between             P:
   10   (D)       Bernard (Jim) Jansen and Quinn                  Relevance
                  Emanuel
   11   145       printout re foxnews.com website
        (D)       performance
   12   146       Jansen Spreadsheet                   P:
        (P*)                                                      Completeness
   13   (D)                                           D:
   14                                                             Hearsay
        147       Article: The Internet is Mostly      P:
   15   (D)       Bots                                            Hearsay
   16                                                             Foundation
                                                                  Relevance
   17                                                             Prejudice
                                                                  Misleading
   18   148       printout from cars.com               P:
   19   (D)                                                       Relevance
        149       Article: The Week in Tesla News:
   20   (D)       Snoozing on Autopilot, Musk
                  'Deletes' Twitter and the EV
   21             Evolution
        150       Article: How Accurate Are
   22   (D)       Website Traffic Estimators?
   23   151       Article: Find Out How Much           P:
        (D)       Traffic a Website Gets: 3                       Hearsay
   24             Ways Compared                                   Foundation
   25                                                             Relevance
                                                                  Prejudice
   26                                                             Misleading
        152       Article: Elon Musk Calls Thai
   27   (D)       Cave Diver Hero A 'Child Rapist'
   28             As He Escalates Baseless Feud

                                                     - 14 -
                                              JOINT EXHIBIT LIST
Case 2:18-cv-08048-SVW-JC Document 116 Filed 11/18/19 Page 16 of 66 Page ID #:4271



    1   Exhibit             Description                          Objections        Date         Date
        No.                                                                      Identified   Admitted
    2   153       Article: If You're Calling
    3   (D)       Someone a 'Pedo' on Twitter,
                  Elon Musk, It's Time to Take a
    4             Long, Hard Look at Your Life
        200       Musk Tweet re “signed dollar”
    5   (P)       responding to @GossiTheDog
                  stating “pedo”
    6
        201       Musk Tweet re: purported            D:
    7   (P)       apology beginning with “As this                Foundation
                  well-written article suggests”                 Hearsay
    8             replying to @adamchavez                        Relevance
                                                                 FRE 403
    9
        202       Musk Tweet re: “strange he
   10   (P)       hasn’t sued me” with comments
        203       Email Howard and Birchall re:
   11   (P*)      Investigation
        204       Google Results for “James           D:
   12   (P*)      Howard Jupiter” “Before Aug 15,                Not provided
   13             2018”                                          Authenticity
                                                                 Foundation
   14                                                            FRE 602
        205       Daily Echo Article “Businessman     D:
   15
        (P*)      stole £426,000 from company’s                  Foundation
   16             accounts despite being given                   Hearsay
                  ‘numerous second changes’”                     Relevance
   17                                                            FRE 403
   18   206       Email Musk and Glover re:           D:
        (P*)      Accusations                                    Foundation
   19                                                            Hearsay
                                                                 Relevance
   20                                                            FRE 403
   21   207       Mac Declaration filed in San        D:
        (P*)      Francisco Discovery Action                     Hearsay
   22   208       BuzzFeed News Article “People       D:
        (P*)      Really Aren’t Here for Elon                    Foundation
   23             Musk’s Rescue Submarine”                       Hearsay
   24                                                            Relevance
                                                                 FRE 403
   25   209       BuzzFeed News Article “Elon         D:
        (P*)      Musk Didn’t Help Save The Thai                 Foundation
   26             Boys. Now He’s Attacking                       Hearsay
   27             Someone Who Did”                               Relevance
                                                                 FRE 403
   28
                                                    - 15 -
                                              JOINT EXHIBIT LIST
Case 2:18-cv-08048-SVW-JC Document 116 Filed 11/18/19 Page 17 of 66 Page ID #:4272



    1   Exhibit             Description                          Objections       Date         Date
        No.                                                                     Identified   Admitted
    2   210       BuzzFeed News Article “Elon        D:
    3   (P*)      Musk Has Revisited His Baseless                Hearsay
                  Pedophile Claims”                              FRE 403 (re
    4                                                             SEC)
        211       BuzzFeed News article “The         D:
    5   (P*)      Cave Rescuer Elon Musk Called                  Hearsay
    6             A ‘Pedo’ Has Lawyered Up And
                  Is Preparing A Libel Claim”
    7   212       Musk Google Alerts                 D:
        (P)                                                      Hearsay
    8                                                            Relevance
    9                                                            FRE 403
                                                                 FRE 602
   10   213       Musk Google Alerts                 D:
        (P)                                                      Hearsay
   11                                                            Relevance
   12                                                            FRE 403
                                                                 FRE 602
   13   214       Musk Google Alerts                 D:
        (P)                                                      Hearsay
   14                                                            Relevance
   15                                                            FRE 403
                                                                 FRE 602
   16   215       Musk Google Alerts                 D:
        (P)                                                      Hearsay
   17
                                                                 Relevance
   18                                                            FRE 403
                                                                 FRE 602
   19   216       Musk Google Alerts                 D:
        (P)                                                      Hearsay
   20
                                                                 Relevance
   21                                                            FRE 403
                                                                 FRE 602
   22   217       Musk Google Alerts                 D:
   23   (P)                                                      Hearsay
                                                                 Relevance
   24                                                            FRE 403
                                                                 FRE 602
   25   218       Musk Google Alerts                 D:
   26   (P)                                                      Hearsay
                                                                 Relevance
   27                                                            FRE 403
                                                                 FRE 602
   28
                                                    - 16 -
                                           JOINT EXHIBIT LIST
Case 2:18-cv-08048-SVW-JC Document 116 Filed 11/18/19 Page 18 of 66 Page ID #:4273



    1   Exhibit              Description                           Objections      Date         Date
        No.                                                                      Identified   Admitted
    2   219       Musk Google Alerts                   D:
    3   (P)                                                        Hearsay
                                                                   Relevance
    4                                                              FRE 403
                                                                   FRE 602
    5   220       Musk Google Alerts                   D:
    6   (P)                                                        Hearsay
                                                                   Relevance
    7                                                              FRE 403
                                                                   FRE 602
    8
        221       Musk Google Alerts                   D:
    9   (P)                                                        Hearsay
                                                                   Relevance
   10                                                              FRE 403
   11                                                              FRE 602
        222       Musk Google Alerts                   D:
   12   (P)                                                        Hearsay
                                                                   Relevance
   13                                                              FRE 403
   14                                                              FRE 602
        223       Quora Article “What’s the full       D:
   15   (P)       story behind Elon Musk’s                         Foundation
                  involvement with the Thai cave                   Hearsay
   16             rescue effort?”                                  Relevance
   17                                                              FRE 403
        224       Dkt. 30 – Musk’s Notice of           D:
   18   (P*)      Motion and Motion to Dismiss                     Relevance
                  Plaintiff Vernon Unsworth’s                      FRE 403
   19             Complaint; Memorandum of
                  Points and Authorities
   20
        225       Dkt. 45 – Defendant Elon Musk’s
   21   (P*)      Answer to Plaintiff’s Complaint
        226       Email Gleeson, Teller, Lee re:       D:
   22   (P*)      Cave Rescue                                      Hearsay
                                                                   Relevance
   23
                                                                   FRE 403
   24   227       Email Teller to various reporters
        (P*)      re: Cave Rescue
   25   228       Email O’Brien, Tesla Comms.,         D:
        (P*)      and Liddle re: Press Coverage                    Hearsay
   26
                                                                   Relevance
   27                                                              FRE 403
        229       Email LLW PC to Musk
   28   (P*)
                                                      - 17 -
                                              JOINT EXHIBIT LIST
Case 2:18-cv-08048-SVW-JC Document 116 Filed 11/18/19 Page 19 of 66 Page ID #:4274



    1   Exhibit             Description                            Objections     Date         Date
        No.                                                                     Identified   Admitted
    2   230       Email LLW PC to Musk
    3   (P*)
        231       Email LLW PC to Musk
    4   (P*)
        232       Musk Tweet “This reaction has
    5   (P*)      shaken my opinion of many
                  people….”
    6
        233       Email Birchall and Howard re:
    7   (P*)      Investigation
        234       Email Birchall and Howard re:
    8   (P*)      Investigation
        235       Email Birchall and Howard re:
    9   (P*)      Investigation
   10   236       Email Birchall and Howard re:
        (P*)      Investigation
   11   237       Email Birchall and Howard re:
        (P*)      Investigation
   12   238       Email Birchall and Howard re:
        (P*)      Investigation
   13
        239       Email Rive and Musk re: Cave
   14   (P*)      Rescue
        240       Email Jeremy Arnold, Teller,          D:
   15   (P*)      Norman, Birchall, Balajadia re:                  Hearsay
                  Quora Article                                    Relevance
   16
                                                                   FRE 403
   17   241       Email Jeremy Arnold, Teller,          D:
        (P*)      Musk, Davis re: Quora Article                    Hearsay
   18                                                              Relevance
   19                                                              FRE 403
        242       Email Arnold, Teller, Norman,         D:
   20   (P*)      Birchall re: Quora post                          Hearsay
                                                                   Relevance
   21                                                              FRE 403
   22   243       Email Teller and Arnold re:           D:
        (P*)      Quora post                                       Hearsay
   23                                                              Relevance
                                                                   FRE 403
   24   244       Email Musk and Thailand Team
   25   (P*)      re: Cave Rescue
        245       Email Yu, Musk, Ortiz re: Cave
   26   (P*)      Rescue
        246       Email Harris, Musk, Teller, and
   27   (P*)      Thailand Team re: Cave Rescue
        247       Email Stanton and Musk re: Cave
   28
        (P*)      Rescue
                                                      - 18 -
                                                JOINT EXHIBIT LIST
Case 2:18-cv-08048-SVW-JC Document 116 Filed 11/18/19 Page 20 of 66 Page ID #:4275



    1   Exhibit             Description                          Objections       Date         Date
        No.                                                                     Identified   Admitted
    2   248       Email Stanton and Musk re: Cave
    3   (P*)      Rescue
        249       Text Musk re: Cave Rescue
    4   (P*)
        250       Musk Tweet re: Cave Rescue
    5   (P*)
        251       Email Musk and Eby re: Cave
    6
        (P*)      Rescue
    7   252       Musk Tweets re: Cave Rescue
        (P*)
    8   253       Email Musk, Teller, Birchall,      D:
        (P*)      Arnold re: Press Inquiry                       Hearsay
    9
                                                                 Foundation
   10                                                            Relevance
                                                                 FRE 403
   11   254       Email Musk and Schwartz re:
        (P*)      Accusations
   12
        255       Email Musk and Shanklin re:        D:
   13   (P*)      Press                                          Hearsay
                                                                 Foundation
   14                                                            Relevance
                                                                 FRE 403
   15
        256       Email Davis, Teller et al. re: Cave
   16   (P*)      Rescue
        257       Email Davis to Thailand Team re:
   17   (P*)      Cave Rescue
        258       AIG Policy (subject to meet and     D:
   18   (P*)      confer)                                        FRE 403
   19                                                            Stipulation
                                                                 FRE 411
   20   259       AIG Declarations Page (subject to D:
        (P*)      meet and confer)                               FRE 403
   21
                                                                 Stipulation
   22                                                            FRE 411
        260       Musk Tweet re: Cave Rescue
   23   (P*)
        261       Musk Tweet re: Cave Rescue
   24   (P*)
   25   262       Musk Tweets re: Cave Rescue
        (P*)
   26   263       Musk Tweet re: Cave Rescue
        (P*)
   27   264       Musk Tweets re: Cave Rescue
   28   (P*)

                                                    - 19 -
                                             JOINT EXHIBIT LIST
Case 2:18-cv-08048-SVW-JC Document 116 Filed 11/18/19 Page 21 of 66 Page ID #:4276



    1   Exhibit             Description                           Objections      Date         Date
        No.                                                                     Identified   Admitted
    2   265       Musk Tweets re: Cave Rescue
    3   (P*)
        266       Musk Tweet re: Cave Rescue
    4   (P*)
        267       Musk Tweet re: Cave Rescue
    5   (P*)
        268       Musk Tweet re: Cave Rescue
    6
        (P*)
    7   269       Musk Tweet re: Cave Rescue
        (P*)
    8   270       Musk Tweet re: Cave Rescue
        (P*)
    9   271       Musk Tweet re: Cave Rescue
   10   (P*)
        272       Musk Tweets re: Cave Rescue
   11   (P*)
        273       Musk Tweets re: Cave Rescue
   12   (P*)
   13   274       Loup Ventures “An Open Letter       D:
        (P*)      to Elon Musk”                                   Hearsay
   14                                                             Foundation
                                                                  Relevance
   15                                                             FRE 403
   16   275       Fortune Article “After Elon         D:
        (P*)      Musk’s ‘Pedo’; Tweet, Tesla                     Hearsay
   17             Shares Fall 4% as Some Investors                Foundation
                  Worry About His Erratic                         Relevance
   18             Behavior”                                       FRE 403
   19   276       Business Insider Article “One of    D:
        (P*)      Tesla’s largest shareholders is                 Hearsay
   20             urging Elon Musk to simmer                      Foundation
                  down and focus after a                          Relevance
   21             tumultuous few weeks”                           FRE 403
   22   277       Bloomberg Article “‘The Last        D:
        (P*)      Bet-the-Company Situation’:                     Relevance
   23             Q&A With Elon Musk”                             FRE 403
        278       Musk Tweet re “taking Tesla         D:
   24   (P*)      private …”                                      Relevance
   25                                                             FRE 403
                                                                  Motion In
   26                                                              Limine
                                                                  FRE 404
   27
        279       Email Mac and Musk re:
   28   (P*)      Accusations/Cave Rescue

                                                     - 20 -
                                            JOINT EXHIBIT LIST
Case 2:18-cv-08048-SVW-JC Document 116 Filed 11/18/19 Page 22 of 66 Page ID #:4277



    1   Exhibit             Description                          Objections      Date         Date
        No.                                                                    Identified   Admitted
    2   280       Email Birchall and Howard re:
    3   (P*)      Investigation
        281       Email Davis, Musk, Thailand
    4   (P*)      Team re: Cave Rescue
        282       Email Davis, Dunn, Musk re:
    5   (P*)      Cave Rescue
        283       Email Davis, Bowman et al. re:
    6
        (P*)      Cave Rescue
    7   284       Cave Survey from The Guardian
        (P*)
    8   285       Email Mitchell and Arnold re:      D:
        (P)       Press Inquiry                                  Hearsay
    9
                                                                 Relevance
   10                                                            FRE 403
        286       Email Higgins and Arnold re:       D:
   11   (P)       Press Inquiry                                  Hearsay
                                                                 Foundation
   12
                                                                 Relevance
   13                                                            FRE 403
        287       Email re: Press Inquiry            D:
   14   (P)                                                      Hearsay
   15                                                            Relevance
                                                                 FRE 403
   16   288       Arnold and Mumtaz re: Press        D:
        (P)       Inquiries                                      Hearsay
   17                                                            Relevance
   18                                                            FRE 403
        289       Email Levin, Arnold, O’Brien et    D:
   19   (P)       al. re: Press Inquiry                          Hearsay
                                                                 Relevance
   20                                                            FRE 403
   21   290       Email Arnold and O’Brien re:       D:
        (P*)      Press Coverage                                 Hearsay
   22                                                            Foundation
                                                                 Relevance
   23                                                            FRE 403
   24   291       Email O’Brien and Tesla Comms. D:
        (P*)      re: complaints                                 Hearsay
   25                                                            Foundation
                                                                 Relevance
   26
                                                                 FRE 403
   27
   28
                                                    - 21 -
                                            JOINT EXHIBIT LIST
Case 2:18-cv-08048-SVW-JC Document 116 Filed 11/18/19 Page 23 of 66 Page ID #:4278



    1   Exhibit             Description                            Objections          Date         Date
        No.                                                                          Identified   Admitted
    2   292       Email O’Brien, Chen, Arnold re:      D:
    3   (P*)      Press Coverage                                   Hearsay
                                                                   Foundation
    4                                                              Relevance
                                                                   FRE 403
    5   293       Email O’Brien and Arnold re:         D:
    6   (P*)      Press Inquiry                                    Hearsay
                                                                   Foundation
    7                                                              Relevance
                                                                   FRE 403
    8
        294       Email Arnold, Delaville, O’Brien     D:
    9   (P*)      et al. re: Press Coverage                        Hearsay
                                                                   Foundation
   10                                                              Relevance
   11                                                              FRE 403
        295       Email Glover and Arnold re:          D:
   12   (P*)      Press Coverage                                   Hearsay
                                                                   Relevance
   13                                                              FRE 403
   14   296       Email Glover, Arnold, Musk,          D:
        (P*)      Teller, O’Brien, Antonini re:                    Hearsay
   15             BuzzFeed Accusations                             Foundation
                                                                   Relevance
   16                                                              FRE 403
   17                                                               (statements by
                                                                    others)
   18   297       Email Arnold, Tay, Antonini re:      D:
        (P*)      Press Coverage                                   Hearsay
   19                                                              Foundation
   20                                                              Relevance
                                                                   FRE 403
   21   298       Email Arnold and Tesla Comms.        D:
        (P*)      re: Press Inquiries                              Relevance
   22                                                              FRE 403
   23   299       Email Arnold and Teller re: Press    D:
        (P*)      Inqiury                                          Hearsay
   24                                                              Foundation
                                                                   Relevance
   25                                                              FRE 403
   26   300       Email with Photo of Unsworth
        (P*)
   27   301       Photo of Unsworth
        (P*)
   28
                                                      - 22 -
                                             JOINT EXHIBIT LIST
Case 2:18-cv-08048-SVW-JC Document 116 Filed 11/18/19 Page 24 of 66 Page ID #:4279



    1   Exhibit             Description                     Objections      Date         Date
        No.                                                               Identified   Admitted
    2   302       Photo of Unsworth
    3   (P*)
        303       Photo of Unsworth
    4   (P*)
        304       Photo of Unsworth
    5   (P*)
        305       Email Ellis and Unsworth re:
    6
        (P*)      Cave Rescue
    7   306       Email Unsworth re: Cave Survey
        (P*)
    8   307       Cave Survey with handwritten
        (P*)      notes
    9   308       Emails Stanton and Musk re:
   10   (P*)      Cave Rescue
        309       Emails Stanton and Musk re:
   11   (P*)      Cave Rescue
        310       Emails Stanton and Musk re:
   12   (P*)      Cave Rescue
   13   311       Emails Stanton and Musk re:
        (P*)      Cave Rescue
   14   312       Emails Stanton and Musk re:
        (P*)      Cave Rescue
   15   313       Emails Stanton and Musk re:
        (P*)      Cave Rescue
   16   314       Emails Stanton and Musk re:
   17   (P*)      Cave Rescue
        315       Emails Stanton and Musk re:
   18   (P*)      Cave Rescue
        316       Emails Stanton and Musk re:
   19   (P*)      Cave Rescue
   20   317       Email Lever and Unsworth re:
        (P*)      MBE
   21   318       Email Unsworth and Blanch re:
        (P*)      Investiture
   22   319       Email re: Commendation
        (P*)
   23
        320       Email Unsworth and Thai         D:
   24   (P*)      Embassy re: Immigration Records           Foundation
                                                            Hearsay
   25   321       Email Unsworth and Harris re:
        (P*)      Documentary
   26
        322       Cave Surveys and Notes
   27   (P*)
        323       Cave Photograph
   28   (P*)
                                                   - 23 -
                                           JOINT EXHIBIT LIST
Case 2:18-cv-08048-SVW-JC Document 116 Filed 11/18/19 Page 25 of 66 Page ID #:4280



    1   Exhibit              Description                          Objections      Date         Date
        No.                                                                     Identified   Admitted
    2   324       Photograph of Unsworth
    3   (P*)
        325       Unsworth Passport (reserving
    4   (P*)      right to enter actual passport)
        326       Photograph of Unsworth
    5   (P*)
        327       Photograph of Unsworth
    6
        (P*)
    7   328       Video of Cave Rescue/Unsworth        D:
        (P*)                                                      Relevance
    8                                                             FRE 403
        329       Tik ID                               D:
    9
        (P*)                                                      Foundation
   10   330       Unsworth Passport
        (P*)
   11   331       Photos of tube
        (P*)
   12   332       Cave Survey
   13   (P*)
        333       Text Unsworth and Vanessa            D:
   14   (P*)      Unsworth                                        Hearsay
                                                                  Foundation
   15
                                                                  Relevance
   16                                                             FRE 403
        334       Email Teller, Musk, Davis re:
   17   (P*)      Cave Rescue
        335       Email Musk and Shotwell re:
   18   (P*)      Cave Rescue
   19   336       Email Musk and Shotwell re:
        (P*)      Cave Rescue
   20   337       Email Musk re: Cave Rescue
        (P*)
   21   338       Email Stubbings and Musk re:         D:
   22   (P*)      Cave Rescue                                     Hearsay
                                                                  Foundation
   23                                                             Relevance
                                                                  FRE 403
   24   339       Email Glover and Hilton file         D:
   25   (P*)      titled “Email_Glover_Hilton re                  Hearsay
                  Elon’s pedo comment” (produced                  Foundation
   26             by Ridgley Walsh)                               Relevance
                                                                  FRE 403
   27
   28
                                                     - 24 -
                                               JOINT EXHIBIT LIST
Case 2:18-cv-08048-SVW-JC Document 116 Filed 11/18/19 Page 26 of 66 Page ID #:4281



    1   Exhibit             Description                           Objections        Date         Date
        No.                                                                       Identified   Admitted
    2   340       Email Glover, Arnold, Teller,       D:
    3   (P*)      Musk file titled                                Hearsay
                  “Email_Glover_Teller re 60                      Relevance
    4             Mins” (produced by Ridgley                      FRE 403
                  Walsh)
    5   354       Excel Spreadsheet re: Jansen        D:
        (P*)      Underlying Data                                 Motion In
    6
                                                                   Limine
    7                                                             Relevance
                                                                  FRE 403
    8   355-1     Articles and Publications Relied    D:
        through   Upon by Jansen                                  Hearsay
    9   355-558                                                   Authenticity
   10   (P)                                                       Foundation
                                                                  Relevance
   11   356-1     Visitor Data Relied Upon by         D:
   12   through   Jansen                                          Hearsay
        356-363                                                   Authenticity
   13   (P*)                                                      Foundation
                                                                  Relevance
   14                                                             FRE 403
   15   357-1     Direct References by Jansen in      D:
        through   Report                                          Hearsay
   16   357-38                                                    Authenticity
        (P*)                                                      Foundation
   17                                                             Relevance
   18                                                             FRE 403
        358-1     Additional Information Reviewed     D:
   19   through   by Jansen                                       Hearsay
        358-8                                                     Authenticity
   20   (P*)                                                      Foundation
   21                                                             Relevance
                                                                  FRE 403
   22   359       Excel Spreadsheet re: Jansen        D:
        (P*)      Underlying Data                                 Hearsay
   23
                                                                  Foundation
   24                                                             Relevance
                                                                  FRE 403
   25                                                             Motion In
   26                                                              Limine
        360       Declaration of Jessica Probus
   27   (P*)      (BuzzFeed Records Certification)
                  with attachments
   28
                                                     - 25 -
                                             JOINT EXHIBIT LIST
Case 2:18-cv-08048-SVW-JC Document 116 Filed 11/18/19 Page 27 of 66 Page ID #:4282



    1   Exhibit             Description                           Objections        Date         Date
        No.                                                                       Identified   Admitted
    2   361       Second Declaration of Jessica
    3   (P*)      Probus (BuzzFeed Records
                  Certification) with attachments
    4   362       Tesla Form 8-K dated November       D:
        (P*)      5, 2013                                         Relevance
    5                                                             FRE 403
    6                                                             Hearsay
        363       Musk’s October 1, 2019 iCloud
    7   (P*)      Certification
        364       Tesla Records Custodian
    8   (P*)      Declaration
        365       Boring Company Records
    9
        (P*)      Custodian Declaration
   10   366       SpaceX Records Custodian
        (P*)      Declaration
   11   367       Unsigned Agency Agreement
        (P*)
   12   368       The Tham Luang Cave Rescue –        D:
   13   (P*)      A Personal Account by Martin                    Hearsay
                  Ellis                                           Foundation
   14                                                             Authenticity
                                                                  Relevance
   15
                                                                  FRE 403
   16   369       Email Howard and Birchall re:
        (P*)      Investigation
   17   370       Email Howard and Birchall re:
        (P*)      Investigation
   18   371       Email Teller and Musk re: Media
   19   (P*)      Contact
        372       Email Teller, Birchall, Musk re:
   20   (P*)      Press Inquiry
        373       Email Musk and Benson re: Flint     D:
   21   (P*)                                                      Hearsay
   22                                                             Foundation
                                                                  Relevance
   23                                                             FRE 403
        374       Musk Google Alerts                  D:
   24   (P*)                                                      Hearsay
   25                                                             Foundation
                                                                  Relevance
   26                                                             FRE 403
        375       Musk Google Alerts                  D:
   27   (P*)                                                      Hearsay
   28                                                             Relevance

                                                     - 26 -
                                            JOINT EXHIBIT LIST
Case 2:18-cv-08048-SVW-JC Document 116 Filed 11/18/19 Page 28 of 66 Page ID #:4283



    1   Exhibit             Description                           Objections      Date         Date
        No.                                                                     Identified   Admitted
    2   376       Musk Google Alerts                   D:
    3   (P*)                                                      Hearsay
                                                                  Relevance
    4   377       Email Musk to Musk re: Tweet         D:
        (P*)                                                      Hearsay
    5                                                             Relevance
    6   378       List of Ongoing Litigation           D:
        (P*)                                                      Hearsay
    7                                                             Foundation
                                                                  Relevance
    8
                                                                  FRE 403
    9   379       Unsworth CNN Interview Video
        (P*)
   10   380       Text Musk and Teller
        (P*)
   11   381       Text Musk and Davis
   12   (P*)
        382       Text Musk and Harris
   13   (P*)
        383       Text Musk and O’Brien
   14   (P*)
   15   384       Text Musk and Arnold
        (P*)
   16   385       Text Musk and Grimes                 D:
        (P*)                                                      Hearsay
   17                                                             Foundation
   18                                                             Relevance
                                                                  FRE 403
   19   386       Email Reymenants and Davis
        (P*)
   20   387       Email Glover, Hilton, Felten         D:
   21   (P*)      (Produced by Ridgley Walsh)                     Hearsay
                                                                  Foundation
   22                                                             Relevance
                                                                  FRE 403
   23   388       Ridgley Walsh Records
   24   (P*)      Certification executed by Glover
        389       Musk Twitter Profile
   25   (P*)
        390       Musk Twitter Profile
   26   (P*)
        391       Musk Twitter Profile
   27   (P*)
   28
                                                     - 27 -
                                               JOINT EXHIBIT LIST
Case 2:18-cv-08048-SVW-JC Document 116 Filed 11/18/19 Page 29 of 66 Page ID #:4284



    1   Exhibit             Description                            Objections      Date         Date
        No.                                                                      Identified   Admitted
    2   392       Complaint in the matter of United    D:
    3   (P*)      States Securities and Exchange                   Hearsay
                  Commission vs. Elon Musk                         Foundation
    4                                                              Relevance
                                                                   FRE 403
    5
                                                                   Motion In
    6                                                               Limine
        393       Consent Motion for Entry of          D:
    7   (P*)      Final Judgment, Consent of                       Hearsay
                  Defendant Elon Musk, and Final                   Foundation
    8             Judgment as to Defendant Elon                    Relevance
    9             Musk                                             FRE 403
                                                                   Motion In
   10                                                               Limine
        394       U.S. S.E.C. Press Release “Elon D:
   11   (P*)      Musk Settles SEC Fraud Charges;                  Hearsay
   12             Tesla Charged With and Resolves                  Foundation
                  Securities Law Charge”                           Relevance
   13                                                              FRE 403
                                                                   Motion In
   14
                                                                    Limine
   15   395       Complaint in the matter of United    D:
        (P*)      States Securities Exchange                       Hearsay
   16             Commission vs. Tesla, Inc.                       Foundation
                                                                   Relevance
   17
                                                                   FRE 403
   18                                                              Motion In
                                                                    Limine
   19   396       Consent Motion for Entry of          D:
        (P*)      Final Judgment, Consent of                       Hearsay
   20             Defendant Tesla, Inc., and Final                 Foundation
   21             Judgment as to Defendant Tesla,                  Relevance
                  Inc.                                             FRE 403
   22                                                              Motion In
   23                                                               Limine
        397       Email T. Wilson to M. Lifrak Re:     D:
   24   (P*)      SERVICE – Unsworth v. Musk,                      Relevance
                  Case no. 2:18-cv-08048-SVW-JC                    FRE 403
   25             – Initial Disclosures
   26
   27
   28
                                                      - 28 -
                                             JOINT EXHIBIT LIST
Case 2:18-cv-08048-SVW-JC Document 116 Filed 11/18/19 Page 30 of 66 Page ID #:4285



    1   Exhibit             Description                            Objections        Date         Date
        No.                                                                        Identified   Admitted
    2   398       Declaration of Jared Birchall        D:
    3   (P*)                                                       Foundation
                                                                   Relevance
    4                                                              Work Product
                                                                   Hearsay
    5
                                                                   FRE 403
    6   399       Defendant’s Privilege Log            D:
        (P*)                                                       Foundation
    7                                                              Relevance
                                                                   Work Product
    8
                                                                   Hearsay
    9                                                              FRE 403
        500       PIA reprimands Burgess Wreford        P:
   10   (D)       & Unsworth                                       Hearsay
   11                                                              Relevance
                                                                   Prejudice
   12   501       Mark Stephens Tweet: Hip Hip          P:
        (D)       Hoo Ray @Buzzfeed                                Hearsay
   13                                                              Relevance
   14                                                              Prejudice
        502       Article: Media lawyers: Why           P:
   15   (D)       Donald Trump is unlikely to sue                  Hearsay
                  in UK or US over 'dirty dossier'                 Relevance
   16             media revelations                                Prejudice
   17   503       Article: Buzzfeed seeks court         P:
        (D)       order forcing Press Gazette to                   Hearsay
   18             release confidential journalistic                Relevance
                  material                                         Prejudice
   19   504       Article: A Media Lawyer Says          P:
   20   (D)       There Will Be A Huge "Chilling                   Hearsay
                  Effect" From The Daily Mail's                    Relevance
   21             Libel Payout To Melania Trump                    Prejudice
        505       Email from John Paczkowski to         P:
   22   (D)       Dave Arnold re story on NLRB                     Relevance
   23             charges                                          Hearsay
        506       Email from Caroline O‘Donovan         P:
   24   (D)       to Dave Arnold re response to                    Relevance
                  worksafe report?                                 Hearsay
   25
        507       Email from Caroline O‘Donovan         P:
   26   (D)       to Dave Arnold re nlrb complaint                 Relevance
                  response                                         Hearsay
   27
   28
                                                      - 29 -
                                              JOINT EXHIBIT LIST
Case 2:18-cv-08048-SVW-JC Document 116 Filed 11/18/19 Page 31 of 66 Page ID #:4286



    1   Exhibit              Description                             Objections     Date         Date
        No.                                                                       Identified   Admitted
    2   508       BuzzFeed News Standards and             P:
    3   (D)       Ethics Guide                                       Relevance
                                                                     Prejudice
    4                                                                Confusion
        509       Email from Caroline O‘Donovan           P:
    5   (D)       to Dave Arnold re comment on                       Relevance
    6             elon's tweet?                                      Hearsay
        510       Email from Caroline O‘Donovan           P:
    7   (D)       to Gina Antonini; Dave Arnold re                   Relevance
                  cuts to salaried employees?                        Hearsay
    8
        511       Article: Heavy rains frustrate          P:
    9   (D)       search for teen soccer team                        Relevance
                  trapped in Thai cave                               Hearsay
   10   512       Article: As Search for Thai Boys        P:
        (D)       Lost in Cave Hits Day 5, a Nation                  Relevance
   11             Holds Its Breath                                   Hearsay
   12   513       British Cave Explorer Joins             P:
        (D)       Search for Missing Thai Soccer                     Relevance
   13             Team (Transcript)
        514       British Cave Explorer Joins             P:
   14   (D)       Search for Missing Thai Soccer                     Relevance
   15             Team (Video)
        515       Article: Thai cave rescuers try         P:
   16   (D)       another entry point to find                        Relevance
                  trapped soccer team                                Hearsay
   17   516       BBC ฟง นนทชนก วงษสมทร... -              P:
   18   (D)       บบซไทย - BBC Thai (Video)                          Relevance
        517       Crews Search Thai Cave for              P:
   19   (D)       Missing Teens (Transcript)                         Relevance
   20   518       Crews Search Thai Cave for              P:
        (D)       Missing Teens (Video)                              Relevance
   21   519       Article: 7 days in the dark: Time       P:
        (D)       is running out for teenage soccer                  Relevance
   22             team                                               Hearsay
   23   520       Article: 9 days of hell: Inside the     P:
        (D)       race to save a soccer team trapped                 Relevance
   24             in a cave                                          Hearsay
        521       Article: Thailand Cave Rescue           P:
   25
        (D)       Turns to How to Extract Trapped                    Relevance
   26             Soccer Team                                        Hearsay

   27
   28
                                                        - 30 -
                                              JOINT EXHIBIT LIST
Case 2:18-cv-08048-SVW-JC Document 116 Filed 11/18/19 Page 32 of 66 Page ID #:4287



    1   Exhibit              Description                            Objections     Date         Date
        No.                                                                      Identified   Admitted
    2   522       Article: British caver is hailed a     P:
    3   (D)       'magician' after convincing Thai                  Relevance
                  officials to bring in heroic UK                   Hearsay
    4             divers who found stranded
                  schoolboys, aided by his
    5             knowledge of the tunnels
        523       Elon Musk Tweet: Boring Co has         P:
    6   (D)       advanced ground penetrating                       Hearsay
    7             radar & is pretty good at digging
                  holes. Don’t know if pump rate is
    8             limited by electric power or
                  pumps are too smal. If so, could
    9             dropship fully charged
                  Powerpacks and pumps.
   10
        524       Elon Musk Tweet: I suspect that        P:
   11   (D)       the Thai govt has this under                      Hearsay
                  control, but I'm happy to help if
   12             there is a way to do so
        525       Email from Elon Musk to Steve          P:
   13   (D)       Davis re Is there anything we                     Hearsay
   14             could do short notice?
        526       Email from Elon Musk to Steve          P:
   15   (D)       Davis; Jared Birchall re Flint,                   Hearsay
                  Michigan
   16   527       Mine Rescue Document                   P:
   17   (D)                                                         Hearsay
        528       Elon Musk Tweet: Maybe worth
   18   (D)       trying: insert a 1m diameter nylon
                  tube (or shorter set of tubes for
   19             most difficult sections) through
                  cave network & inflate with air
   20             like a bouncy castle. Should
   21             create an air tunnel underwater
                  against cave roof & auto-conform
   22             to odd shapes like the 70cm hole.
        529       Email from Sam Teller to Elon          P:
   23   (D)       Musk; Steve Davis re Rescue                       Hearsay
                  help
   24   530       Article: Thailand cave rescue: Ex-     P:
   25   (D)       navy diver dies on oxygen supply                  Hearsay
                  mission
   26
   27
   28
                                                       - 31 -
                                              JOINT EXHIBIT LIST
Case 2:18-cv-08048-SVW-JC Document 116 Filed 11/18/19 Page 33 of 66 Page ID #:4288



    1   Exhibit              Description                             Objections     Date         Date
        No.                                                                       Identified   Admitted
    2   531       Elon Musk Tweet: Building               P:
    3   (D)       double-layer Kevlar pressure                       Hearsay
                  pods with Teflon coating to slip
    4             by rocks & front/rear rope tow
                  hitch & lead pockets for neutral
    5             buoyancy. ~60 cm oval. Testing
                  this aft in a pool with a subject
    6             who has never done SCUBA. Do
    7             the divers think something like
                  this might work?
    8   532       Elon Musk Tweet: Does you
        (D)       know output voltage & amperage
    9             of those generator trucks? 3
                  phase? What frequency? Will
   10
                  need high voltage transformer to
   11             carry power over distance or very
                  thick cable. Beyond that, only
   12             batteries will work. Will prep
                  Powerwalls in case needed.
   13   533       Elon Musk Tweet: Looks like 1st         P:
   14   (D)       bit of water is close enough to                    Hearsay
                  entrance to be pumped out. 2nd &
   15             3rd would need battery packs, air
                  pumps & tubes. If depth of 2nd is
   16             accurate, would need ~0.5 bar
                  tube pressure. Prob need to enter
   17             tube, zip up & then transit.
   18   534       Elon Musk Tweet: Prob wise to           P:
        (D)       add an air tank (butt end fwd to                   Hearsay
   19             take impacts) in nose of pod &
                  vent valve in rear. Set air tank to
   20             slow bleed rate, then no need for
                  SCUBA mouthpiece or regulator.
   21             Training unnecessary & less
   22             susceptible to panic attack.
        535       Elon Musk Tweet: Should be              P:
   23   (D)       possible to increase the air inflow                Hearsay
                  rate above the leak rate, unless
   24             there is a very big hole. If oxygen
                  % is dropping, suggests that leak
   25
                  holes are not large.
   26
   27
   28
                                                        - 32 -
                                              JOINT EXHIBIT LIST
Case 2:18-cv-08048-SVW-JC Document 116 Filed 11/18/19 Page 34 of 66 Page ID #:4289



    1   Exhibit             Description                             Objections     Date         Date
        No.                                                                      Identified   Admitted
    2   536       Elon Musk Tweet: SpaceX &              P:
    3   (D)       Boring Co engineers headed to                     Hearsay
                  Thailand tomorrow to see if we
    4             can be helpful to govt. There are
                  probably many complexities that
    5             are hard to appreciate without
                  being there in person.
    6   537       Elon Musk Tweet: Yeah, that’s          P:
    7   (D)       what I’m talking about in that                    Hearsay
                  tweet — double-layer Kevlar
    8             pressure pod with Teflon coating.
                  Other approach is a long
    9             inflatable air sock. Both worth
                  trying.
   10
        538       Email from Andrew Branagh to           P:
   11   (D)       Charlie Notthoff; Steve Davis;                    Relevance
                  Michael Altenhofen re info
   12   539       Email from Elissa Butterfield to       P:
        (D)       Sam Teller; Steve Davis re Thai                   Relevance
   13             cave tube: Zero-force zipper                      Hearsay
   14             solution
        540       Email from Elon Musk to Chris          P:
   15   (D)       Bowman re Thai soccer team                        Hearsay
                  rescue
   16   541       Email from Elon Musk to Lyndon         P:
   17   (D)       Rive re Thailand Dive Rescue                      Hearsay
        542       Email from Elon Musk to Zach           P:
   18   (D)       Dunn re Thai Support                              Hearsay
        543       Email from James Gleeson to            P:
   19   (D)       Begona Blanco Munoz; SpaceX                       Hearsay
   20             Media Relations; Yazhou Sun et
                  al. re CNN International
   21             Interview Enquiry - Elon Musk
        544       Email from Lyndon Rive to Elon         P:
   22   (D)       Musk re Thailand                                  Hearsay
   23   545       Email from Nuttapon Nakarach to        P:
        (D)       Steve Davis; Sam Teller;                          Hearsay
   24             Jonathan Hofeller et al. re Rescue
                  help
   25   546       Email from Sam Teller to Dave          P:
        (D)       Arnold; Evelyn Tay; Steve Davis                   Hearsay
   26             re Elon Musk, Concerning
   27             Thailand Rescue 12 Boys

   28
                                                       - 33 -
                                             JOINT EXHIBIT LIST
Case 2:18-cv-08048-SVW-JC Document 116 Filed 11/18/19 Page 35 of 66 Page ID #:4290



    1   Exhibit             Description                             Objections     Date         Date
        No.                                                                      Identified   Admitted
    2   547       Email from Sam Teller to David         P:
    3   (D)       O'Gorman; Will Draffin; Elisa                     Hearsay
                  Butterfield et al. re TONIGHT /
    4             Flight to Thailand
        548       Email from Sam Teller to Elon
    5   (D)       Musk re Underwater surveying
    6   549       Email from Steve Davis to              P:
        (D)       Florence Li; Christopher                          Hearsay
    7             Bowman; Christopher Wallden et
                  al. re Rescue help
    8   550       Email from Steve Davis to Sam          P:
    9   (D)       Teller; Vincent Werner; Florence                  Hearsay
                  Li et al. re Internal distro
   10   551       Email from Steve Davis to              P:
        (D)       Thailand re Pod and Tube update                   Hearsay
   11   552       Elon Musk Tweet: 4                     P:
   12   (D)       handles/hitch points on front & 4                 Hearsay
                  on rear. 2 air tank connections on
   13             front & 2 on rear, allowing 1 to 4
                  tanks simultaneously connected,
   14             all recessed for impact protection
                  w secondary cap seal if leak
   15             develops.
   16   553       Elon Musk Tweet: Construction          P:
        (D)       complete in about 8 hours, then                   Hearsay
   17             17 hour flight to Thailand
        554       Elon Musk Tweet: Continue to be        P:
   18   (D)       amazed by the bravery, resilience                 Relevance
   19             & tenacity of kids & diving team
                  in Thailand. Human character at
   20             its best.
        555       Elon Musk Tweet: Extremely             P:
   21   (D)       talented dive team. Makes sense                   Relevance
                  given monsoon. Godspeed.
   22   556       Elon Musk Tweet: Fitted for a kid      P:
   23   (D)       or small adult to minimize open                   Hearsay
                  air. Segmented compartments to
   24             place rocks or dive weights &
                  adjust bouyancy.
   25
   26
   27
   28
                                                       - 34 -
                                             JOINT EXHIBIT LIST
Case 2:18-cv-08048-SVW-JC Document 116 Filed 11/18/19 Page 36 of 66 Page ID #:4291



    1   Exhibit              Description                             Objections      Date         Date
        No.                                                                        Identified   Admitted
    2   557       Elon Musk Tweet: Got more               P:
    3   (D)       great feedback from Thailand.                      Hearsay
                  Primary path is basically a tiny,
    4             kid-size submarine using the
                  liquid oxygen transfer tube of
    5             Falcon rocket as hull. Light
                  enough to be carried by 2 divers,
    6             small enough to get through
    7             narrow gaps. Extremely robust.
        558       Elon Musk Tweet: Some good              P:
    8   (D)       feedback from cave experts in                      Hearsay
                  Thailand. Iterating with them on
    9             an escape pod design that might
                  be safe enough to try. Also
   10
                  building an inflatable tube with
   11             airlocks. Less likely to work,
                  given tricky contours, but great if
   12             it does.
        559       Elon Musk Tweet: Will do. Even
   13   (D)       if not useful here, perhaps it will
   14             be in a future situation.
        560       Email from Andrew Liptak to             P:
   15   (D)       James Gleeson; SpaceX Media                        Hearsay
                  Relations re Request for
   16             Comment: Escape Pod
        561       Email from Armor Harris to              P:
   17   (D)       Thailand re Notes from Chat with                   Hearsay
   18             Ben Reymenants (Diver on Site)
        562       Email from Brandon Hahn to              P:
   19   (D)       Steve Davis; Shakes; Matt                          Hearsay
                  Chambers et al. re Thailand
   20             survey
   21   563       Email from Elon Musk to                 P:
        (D)       EMDesk re Thailand soccer team                     Hearsay
   22             rescue: Conditions now "most
                  suitable" but monsoon threatens
   23   564       Email from Elon Musk to Sam             P:
        (D)       Teller re Thailand                                 Hearsay
   24   565       Email from Jake Maxwell Watts           P:
   25   (D)       to James Gleeson; SpaceX Media                     Hearsay
                  Relations re Wall Street Journal --                Cumulative
   26             urgent deadline
        566       Email from James Gleeson to             P:
   27   (D)       Jake Maxwell Watts; SpaceX                         Hearsay
   28             Media Relations re Wall Street                     Cumulative
                  Journal -- urgent deadline
                                                        - 35 -
                                              JOINT EXHIBIT LIST
Case 2:18-cv-08048-SVW-JC Document 116 Filed 11/18/19 Page 37 of 66 Page ID #:4292



    1   Exhibit              Description                             Objections      Date         Date
        No.                                                                        Identified   Admitted
    2   567       Email from Robin Sielert to Mike        P:
    3   (D)       Kato; Dave Lua; Nuttapon                           Hearsay
                  Nakarach et al. re SpaceX                          Cumulative
    4             contract
        568       Elon Musk Tweet: A second one           P:
    5   (D)       that is 30cm shorter is almost                     Hearsay
                  complete
    6
        569       Elon Musk Tweet: According to           P:
    7   (D)       divers who have made the                           Hearsay
                  journey, this is capable of
    8             maneuvering through all passages
        570       Elon Musk Tweet: According to           P:
    9   (D)       divers who have made the                           Hearsay
   10             passage, yes. However, we also
                  made an exact replica that is
   11             inflatable, so that the entire path
                  can be tested without risk of
   12             blockage.
        571       Elon Musk Tweet: Buoyancy               P:
   13   (D)       adjusted by strapping diver                        Hearsay
   14             weight belts around body of
                  capsule. They’re prevented from
   15             sliding off by the 6 diver
                  handhold attachments
   16   572       Elon Musk Tweet: Design based           P:
   17   (D)       on dive team feedback (primarily                   Hearsay
                  Stanton): 4 air / oxygen ports
   18             front & rear, front ports protected
                  by nosecone. Dual O-ring seal on
   19             acrylic rear plate with clear view
                  of occupant head. Leak/buckling
   20             proof to 10X cave water pressure.
   21   573       Elon Musk Tweet: Diver weight           P:
        (D)       belts wrapped around outside.                      Hearsay
   22             Mini-sub only weighs ~40kg dry,
                  so easy to carry on long dry
   23             sections of cave, then add weight
                  belts for wet sections.
   24   574       Elon Musk Tweet: Given Chiang           P:
   25   (D)       Rai airport hours, soonest we                      Hearsay
                  could’ve departed US was an
   26             hour ago, but cave now closed for
                  diver rescue. Will continue
   27             testing in LA in case needed later
                  or for somewhere else in future.
   28
                                                        - 36 -
                                              JOINT EXHIBIT LIST
Case 2:18-cv-08048-SVW-JC Document 116 Filed 11/18/19 Page 38 of 66 Page ID #:4293



    1   Exhibit              Description                            Objections      Date         Date
        No.                                                                       Identified   Admitted
    2   575       Elon Musk Tweet: It is an honor        P:
    3   (D)       to work with them                                 Relevance
        576       Elon Musk Tweet: Mini-sub              P:
    4   (D)       arriving in about 17 hours.                       Hearsay
                  Hopefully useful. If not, perhaps
    5             it will be in a future situation.
    6   577       Elon Musk Tweet: Pretty close.         P:
        (D)       There is a nosecone on the front                  Hearsay
    7             to protect against rocks impacting
                  fwd air hoses with a hole on the
    8             side for hoses to exit.
        578       Elon Musk Tweet: Simulating            P:
    9   (D)       maneuvering through a narrow                      Hearsay
   10             passage
        579       Elon Musk Tweet: Thanks, but           P:
   11   (D)       we’ve not done anything useful                    Relevance
                  yet. It is all other people.
   12   580       Elon Musk Tweet: Video                 P:
   13   (D)                                                         Hearsay
        581       Elon Musk Tweet: Yeah, that            P:
   14   (D)       sounds cool. Music makes things                   Hearsay
                  better. Calms the mind. Adding
   15             padded wall pockets for a hand
                  radio & phone/music player.
   16   582       Email from Elon Musk to Steve          P:
   17   (D)       Davis; Zach Dunn re This Is Elon                  Hearsay
                  Musk
   18   583       Email from Sean Pitt to Michelle       P:
        (D)       Monroe; SpaceX Media Relations                    Hearsay
   19             re Associated Press media inquiry                 Relevance
   20   584       Email from Will Heltsley to Zach       P:
        (D)       Dunn; Christopher Bowman;                         Hearsay
   21             Vincent Werner et al. re pod
                  documentation for discussion
   22             with govt officials, if required
        585       Email from Zach Dunn to Elon           P:
   23   (D)       Musk; Thailand re This Is Elon                    Hearsay
   24             Musk                                              Cumulative
        586       Email from Zach Dunn to                P:
   25   (D)       Vincent Werner; Mark                              Hearsay
                  Concannon; Florence Li et al. re                  Relevance
   26             Pegasus
   27   587       Submarine Test (Video)
        (D)
   28
                                                       - 37 -
                                             JOINT EXHIBIT LIST
Case 2:18-cv-08048-SVW-JC Document 116 Filed 11/18/19 Page 39 of 66 Page ID #:4294



    1   Exhibit              Description                             Objections     Date         Date
        No.                                                                       Identified   Admitted
    2   588       Submarine Test (Video)
    3   (D)
        589       Email from Christopher Eby to           P:
    4   (D)       Steve Davis; Thailand re Am                        Hearsay
                  about to enter China airspace.
    5             Please feel free to reply via
                  SpaceX twitter.
    6
        590       Email from James Gleeson to             P:
    7   (D)       Nur-Azna Sanusi re REUTERS                         Hearsay
                  REQUEST PERMISSION TO
    8             USE WING INFLATABLES
                  IMAGES
    9   591       Email from James Gleeson to             P:
   10   (D)       Sam Teller re Q's for WIRED                        Hearsay
                  story on Thai cave rescue
   11   592       Email from Yazhou Sun to James          P:
        (D)       Gleeson; SpaceX Media                              Hearsay
   12             Relations re CNN International
                  Interview Enquiry - Elon Musk
   13   593       Lin Wood Tweet: There are so            P:
   14   (D)       many incredibly heroic and good                    Relevance
                  people in the world....                            Hearsay
   15   594       Article: Meet the seven British         P:
        (D)       divers playing leading roles in the                Hearsay
   16             Thai cave rescue mission
   17   595       Elon Musk Tweet: Good for               P:
        (D)       rescuing vulnerable patients in                    Hearsay
   18             dangerous environments,
                  particularly if water, toxic gas or
   19             dangerous bacteria/viruses
                  present, as patient would remain
   20             dry & at std air pressure entire
   21             time.
        596       Elon Musk Tweet: Great news             P:
   22   (D)       that they made it out safely.                      Relevance
                  Congratulations to an outstanding
   23             rescue team!
   24   597       Elon Musk Tweet: Just returned          P:
        (D)       from Cave 3. Mini-sub is ready if                  Hearsay
   25             needed. It is made of rocket parts
                  & named Wild Boar after kids’
   26             soccer team. Leaving here in case
                  it may be useful in the future.
   27             Thailand is so beautiful.
   28
                                                        - 38 -
                                              JOINT EXHIBIT LIST
Case 2:18-cv-08048-SVW-JC Document 116 Filed 11/18/19 Page 40 of 66 Page ID #:4295



    1   Exhibit              Description                             Objections     Date         Date
        No.                                                                       Identified   Admitted
    2   598       Elon Musk Tweet: Moreover,              P:
    3   (D)       based on extensive cave video                      Hearsay
                  review & discussion with several
    4             divers who know journey,
                  SpaceX engineering is absolutely
    5             certain that mini-sub can do entire
                  journey & demonstrate at any
    6             time.
    7   599       Email from Armor Harris to              P:
        (D)       Thailand re U.S. Embassy                           Hearsay
    8             Bangkok/U.S. Commercial
                  Service Thailand
    9   600       Email from James Gleeson to             P:
   10   (D)       Michelle Monroe; SpaceX Media                      Hearsay
                  Relations; Sean Pitt re Associated
   11             Press media inquiry
        601       Email from James Gleeson to             P:
   12   (D)       Yazhou Sun; SpaceX Media                           Hearsay
                  Relations re CNN International
   13             Interview Enquiry - Elon Musk
   14   602       Elon Musk Tweet: Glad to hear           P:
        (D)       that. Engineering team also                        Hearsay
   15             getting feedback from the British
                  dive team on how to improve the
   16             design for future applications.
        603       Elon Musk Tweet: This reaction          P:
   17   (D)       has shaken my opinion of many                      Hearsay
   18             people. We were asked to create a
                  backup option & worked hard to
   19             do so. Checked with dive team
                  many times to confirm it was
   20             worthwhile. Now it’s there for
                  anyone who needs it in future.
   21
                  Something’s messed up if this is
   22             not a good thing.
        604       Elon Musk Tweet: Yes. Caves are         P:
   23   (D)       now filled with water again.                       Hearsay
                  Difficulty of passage is massively
   24             dependent on water level. Little
   25             kids can walk/swim in when low,
                  but it can be deadly to pro divers
   26             when high. Pump & generator
                  engineering team deserves some
   27             credit for the rescue.
   28
                                                        - 39 -
                                              JOINT EXHIBIT LIST
Case 2:18-cv-08048-SVW-JC Document 116 Filed 11/18/19 Page 41 of 66 Page ID #:4296



    1   Exhibit              Description                             Objections     Date         Date
        No.                                                                       Identified   Admitted
    2   605       Email from Chris Bowman to              P:
    3   (D)       Christopher Bowman re Pegasus                      Hearsay
                                                                     Relevance
    4   606       Email from Christopher Wallden          P:
        (D)       to James Gleeson; Armor Harris;                    Hearsay
    5             Sam Teller re Thailand Cave
    6             Rescue PBS NOVA
        607       Email from Sam Teller to DL-            P:
    7   (D)       USComms re Thai cave rescue:                       Hearsay
                  Elon Musk’s plan to help                           Relevance
    8             involved a mini-submarine —
                  Vox
    9   608       Text from Unknown to Elon               P:
   10   (D)       Musk re British cave team                          Hearsay
        609       Article: “This is madness”: A           P:
   11   (D)       rescue diver on what it was like to                Hearsay
                  save the Thai boys in the cave
   12
        610       Elon Musk Tweet: The pumps I            P:
   13   (D)       saw were running v high flow rate                  Hearsay
                  all the way from cave 3. They
   14             stopped shortly after boys were
                  rescued & water level rose to roof
   15             level all way back to cave 1. That
   16             was great work.
        611       Email from Elon Musk to Keith           P:
   17   (D)       Cowing re Tired of                                 Hearsay
                  @ElonMusk/@SpaceX rescue
   18             bashing
        612       Email from Sam Teller to                P:
   19   (D)       Alexander Davies; James                            Hearsay
   20             Gleeson; SpaceX Media
                  Relations; W D re Q's for
   21             WIRED story on Thai cave
                  rescue
   22   613       Article: ‘Time is running out’:         P:
   23   (D)       Inside the treacherous rescue of                   Hearsay
                  boys trapped in a Thai cave
   24   614       Article: British diver recalls Thai     P:
        (D)       cave rescue: 'Are we heroes? No'                   Hearsay
   25   615       Email from James Gleeson to
   26   (D)       Sam Teller; Steve Davis; Sean
                  Pitt re CNN: Cave rescuer slams
   27             Elon Musk's submarine idea

   28
                                                        - 40 -
                                              JOINT EXHIBIT LIST
Case 2:18-cv-08048-SVW-JC Document 116 Filed 11/18/19 Page 42 of 66 Page ID #:4297



    1   Exhibit             Description                             Objections      Date         Date
        No.                                                                       Identified   Admitted
    2   616       Article: Elon Musk ‘Can Stick          P:
    3   (D)       His Submarine Where It Hurts,’                    Hearsay
                  Says Diver in Thai Cave Rescue
    4   617       Article: Elon Musk 'can stick his      P:
        (D)       submarine where it hurts' says                    Hearsay
    5             British diver who helped Thai
                  cave rescue
    6
        618       Email from Google Alerts to Elon
    7   (D)       Musk re Google Alert - Elon
                  musk
    8   619       Email from Katherine Chan to
        (D)       Sarah O'Brien re CNN Facebook,
    9             Cave rescuer slams Elon Musk’s
   10             submarine idea
        620       Article: Exclusive interview with      P:
   11   (D)       Thai cave rescue hero Vernon                      Hearsay
                  Unsworth: 'If the Brits hadn't
   12             been called in, it would have been
                  too late'
   13   621       Email from Julia Wong to Elon          P:
   14   (D)       Musk re Accusing diver of being                   Hearsay
                  a pedophile
   15   622       Email from Press to Sam Teller re
        (D)       Request for response to British
   16             diver's comments re: Thai cave
                  rescue submarine idea
   17
        623       Email from Remy Smidt to
   18   (D)       SpaceX Media Relations re
                  BuzzFeed News: Request for
   19             comment
        624       Total views of an article
   20   (D)       published on buzzfeednews.com
   21   625       Article: Elon Musk And British         P:
        (D)       Diver Exchange Harsh Words                        Relevance
   22             Over Thai Cave Rescue
        626       Email from Avi Selk to SpaceX
   23
        (D)       Media Relations;
   24             Press@tesla.com re Seeking
                  comment on Musk "pedo"
   25             comments and fallout
        627       Email from Elon Musk to Elon           P:
   26   (D)       Musk re Tweet by Walter M. on                     Hearsay
   27             Twitter                                           Prejudice
                                                                    Misleading
   28
                                                       - 41 -
                                             JOINT EXHIBIT LIST
Case 2:18-cv-08048-SVW-JC Document 116 Filed 11/18/19 Page 43 of 66 Page ID #:4298



    1   Exhibit              Description                            Objections     Date         Date
        No.                                                                      Identified   Admitted
    2   628       Email from Google Alerts to            P:
    3   (D)       jehn@boringcompany.com re                         Hearsay
                  Google Alert - elon musk                          Relevance
    4   629       Email from James Gleeson to
    5   (D)       David Harris; Tim Hughes re
                  Thai tweets
    6   630       Mark Stephens Tweet: British           P:
        (D)       cave diver considering legal                      Hearsay
    7             action over Elon Musk's (utterly                  Relevance
                  false) 'pedo' Twitter attack
    8   631       PPTV เปดใจ “เวรน อนสเวรธ”
    9   (D)       กญแจสาคญภารกจชวย 13 ชวต -
                  เขมขาวคา (Video)
   10   632       Total views of an article
        (D)       published on buzzfeednews.com
   11
        633       Elon Musk Tweet: And mostly            P:
   12   (D)       nobody mentioned the letter Elon                  Hearsay
                  got from Richard "Rick" Stanton,
   13             who IS a very experienced
                  RESCUE DIVER. Stanton to
   14
                  Elon: "We're worried about the
   15             smallest lad please keep working
                  on he capsule details" Y cnt
   16             @elonmusk share importnt
                  concerns on his priv. Tw. acc?
   17   634       Email from Erica Chen to Sarah
   18   (D)       O'Brien; Dave Arnold re
                  Coverage on E's tweet
   19   635       Email from Philip Sherwell to          P:
        (D)       Vernon Unsworth re The Sunday                     Hearsay
   20             Times p2-3                                        Relevance
   21   636       Mark Stephens Tweet: Diver             P:
        (D)       Who Helped Thai Boys May Sue                      Relevance
   22             Elon Musk After Billionaire                       Hearsay
                  Labelled Falsely Him A 'Pedo'
   23   637       Ryan Mac Tweet: Elon Musk
        (D)       tries to apologize and admits he
   24             called the rescue diver a
   25             pedophile in anger, but not before
                  he accuses him of lying. This is
   26             going to be red meat for the
                  diver's lawyers.
   27   638       Article: Elon Musk and the Thai        P:
   28   (D)       cave rescue: a tale of good                       Hearsay
                  intentions and bad tweets
                                                       - 42 -
                                             JOINT EXHIBIT LIST
Case 2:18-cv-08048-SVW-JC Document 116 Filed 11/18/19 Page 44 of 66 Page ID #:4299



    1   Exhibit              Description                            Objections     Date         Date
        No.                                                                      Identified   Admitted
    2   639       Article: Elon Musk apologizes for      P:
    3   (D)       calling Thailand rescue diver a                   Hearsay
                  ‘pedo’
    4   640       Email from Elon Musk to Mike           P:
        (D)       Schwartz re Thank You                             Hearsay
    5
        641       Mark Stephens Tweet: Elon Musk         P:
    6   (D)       apologises to diver for Twitter                   Relevance
                  attack                                            Hearsay
    7   642       Vernon Unsworth Instagram:             P:
        (D)       Tham Luang Thailand Rescue                        Hearsay
    8
                                                                    Relevance
    9   643       Elon Musk Tweet: I apologized.         P:
        (D)       Do you stand by your guillotine                   Hearsay
   10             statement
                  or not?
   11   644       Email from Dave Arnold to Todd
   12   (D)       Maron; Sam Teller; Sarah
                  O'Brien re he Daily Mail,
   13             EXCLUSIVE: 'Elon should be
                  shot!‘ Mother of hero British
   14             caver says billionaire Musk needs
                  his mouth taped up for calling her
   15             son 'pedo guy'
   16   645       Letter from Lieutenant General         P:
        (D)       Sunai Praphuchanay to Elon                        Hearsay
   17             Musk re Appreciation and
                  Gratitude
   18   646       Email from Philip Sherwell to          P:
   19   (D)       Vernon Unsworth re Letter from                    Hearsay
                  an ST reader                                      Relevance
   20   647       Email from Philip Sherwell to          P:
        (D)       Vernon Unsworth re Vernon                         Hearsay
   21             Unsworth                                          Relevance
   22                                                               Prejudice
        648       Email from Matt Gutman to              P:
   23   (D)       Vernon Unsworth re Exploration                    Hearsay
                  - Tham Luang Monks Series
   24
        649       Email from Matt Gutman to              P:
   25   (D)       Vernon Unsworth re Tham Luang                     Relevance
                  Cave
   26   650       Email from Vernon Unsworth to          P:
        (D)       Matt Gutman re Tham Luang                         Relevance
   27             Cave
   28
                                                       - 43 -
                                             JOINT EXHIBIT LIST
Case 2:18-cv-08048-SVW-JC Document 116 Filed 11/18/19 Page 45 of 66 Page ID #:4300



    1   Exhibit             Description                            Objections      Date         Date
        No.                                                                      Identified   Admitted
    2   651       Email from Vernon Unsworth to         P:
    3   (D)       Matt Gutman re Video 2 Does                      Relevance
                  this work better - Tham Luang
    4             Monks Series
        652       Vernon Unsworth photo                 P:
    5   (D)                                                        Relevance
    6                                                              Cumulative
        653       Email from Elon Musk to Kimmy
    7   (D)       Hart Bennett re Defamation of
                  Vernon Unsworth
    8   654       Email from Kimmy Hart Bennett
        (D)       to Elon Musk; Mark Stephens;
    9             Lin Wood re Defamation of
   10             Vernon Unsworth
        655       Email from Kimmy Hart Bennett
   11   (D)       to ElonMuskOffice; Mark
                  Stephens; Lin Wood re
   12             Defamation of Vernon Unsworth
   13   656       Email from Kimmy Hart Bennett
        (D)       to
   14             ElonMuskOffice@SpaceX.com;
                  Mark Stephens; Lin Wood re
   15             Defamation of Vernon Unsworth
        657       Email from Matt Gutman to             P:
   16   (D)       Martin Ellis; Vernon Unsworth re                 Hearsay
   17             your surveys                                     Relevance
        658       Email from Mark Stephens to Lin       P:
   18   (D)       Wood; Taylor Wilson; Elizabeth                   Hearsay
                  Morley; Nikita Sellers re Veron                  Relevance
   19             Unsworth
   20   659       Email from Martin Ellis to            P:
        (D)       Vernon Unsworth; Matt Gutman                     Hearsay
   21             re your surveys                                  Relevance
        660       Email from James Brickhouse to        P:
   22   (D)       Jupiter Military & Tactical                      Hearsay
   23             Systems re Invoice Project
                  Rowena
   24   661       Email from Vernon Unsworth to         P:
        (D)       Mark Stephens; Elizabeth                         Hearsay
   25             Morley; Nikita Sellers re This is
                  Elon Musk
   26   662       Email from Vernon Unsworth to         P:
   27   (D)       Mark Stephens; Elizabeth                         Hearsay
                  Morley; Nikita Sellers re This is
   28             Elon Musk

                                                      - 44 -
                                            JOINT EXHIBIT LIST
Case 2:18-cv-08048-SVW-JC Document 116 Filed 11/18/19 Page 46 of 66 Page ID #:4301



    1   Exhibit             Description                            Objections     Date         Date
        No.                                                                     Identified   Admitted
    2   663       Email from Vernon Unsworth to         P:
    3   (D)       Mark Stephens; Elizabeth                         Hearsay
                  Morley; Nikita Sellers re This is
    4             Elon Musk
        664       Email from Vernon Unsworth to         P:
    5   (D)       Mark Stephens; Elizabeth                         Hearsay
                  Morley; Nikita Sellers re This is
    6             Elon Musk
    7   665       Email from Vernon Unsworth to         P:
        (D)       Mark Stephens; Elizabeth                         Hearsay
    8             Morley; Nikita Sellers re This is
                  Elon Musk
    9   666       Email from Vernon Unsworth to         P:
   10   (D)       Mark Stephens; Elizabeth                         Hearsay
                  Morley; Nikita Sellers re This is
   11             Elon Musk
        667       Email from Vernon Unsworth to         P:
   12   (D)       Mark Stephens; Elizabeth                         Hearsay
                  Morley; Nikita Sellers re This is
   13             Elon Musk
   14   668       Email from Vernon Unsworth to         P:
        (D)       Mark Stephens; Elizabeth                         Hearsay
   15             Morley; Nikita Sellers re This is
                  Elon Musk
   16   669       Email from Jupiter Private to         P:
   17   (D)       James Brickhouse re Project                      Hearsay
                  Rowena
   18   670       Email from Jupiter Private to         P:
        (D)       James Brickhouse re Project                      Hearsay
   19             Rowena
        671       Email from Werachon                   P:
   20   (D)       Sukondhapatipak to Steve Davis                   Hearsay
   21             re Greeting from Thailand
        672       Email from Jupiter Military &         P:
   22   (D)       Tactical Systems to Jim                          Hearsay
                  Brickhouse re Project Rowena
   23   673       Email from Jupiter Military &         P:
   24   (D)       Tactical Systems to Jim                          Hearsay
                  Brickhouse re Jupiter's -
   25             Capability Statement
        674       Letter from Ambassador Virachai       P:
   26   (D)       Plasai to Elon Musk re Deep                      Hearsay
                  Appreciation
   27   675       Email from Jupiter Military &         P:
   28   (D)       Tactical Systems to Jim                          Hearsay
                  Brickhouse re Project Rowena
                                                      - 45 -
                                             JOINT EXHIBIT LIST
Case 2:18-cv-08048-SVW-JC Document 116 Filed 11/18/19 Page 47 of 66 Page ID #:4302



    1   Exhibit              Description                             Objections        Date         Date
        No.                                                                          Identified   Admitted
    2   676       Email from Jupiter Private to Jim       P:
    3   (D)       Brickhouse re Project Rowena                       Hearsay
        677       Vernon Unsworth Instagram:              P:
    4   (D)       Back                                               Relevance
    5   678       Email from James Brickhouse to          P:
        (D)       Jupiter Private re Project Rowena                  Hearsay
    6   679       Article: Elon Musk Has Revisited
        (D)       His Baseless Pedophile Claims
    7
        680       Drew Olanoff tweet string with
    8   (D)       Ryan Mac and Elon Musk
        681       Email from Elon Musk to Sam             P:
    9
        (D)       Teller; David Arnold re Has Elon                   Hearsay
   10             investigated "pedophile" claims?
        682       Email from James Brickhouse to          P:
   11   (D)       Jupiter Private re Target visit to                 Hearsay
                  10 Downing Street
   12   683       Email from Sam Teller to Jared          P:
   13   (D)       Birchall; Elon Musk re Has Elon                    Hearsay
                  investigated "pedophile" claims?
   14   684       Email from Charles Delaville to         P:
        (D)       Dave Arnold; Caroline Nolan;                       Hearsay
   15             Keely Sulprizio et al. re Reporters
                  reaction to Elon's tweet
   16   685       Email from Dave Arnold to Russ          P:
   17   (D)       Mitchell; Caroline Nolan re                        Authenticity
                  elon’s at it again                                  (incomplete
   18                                                                 email)
                                                                     Hearsay
   19   686       Email from Eleanor Barker to            P:
   20   (D)       Ben Smith; Ryan Mac re Elon                        Relevance
                  Musk                                               Hearsay
   21   687       Lin Wood Tweet: The British             P:
        (D)       Diver Elon Musk Called A                           Relevance
   22             “Pedo” Threatened To Sue Him                       Hearsay
   23             For Libel
        688       Email from Elon Musk to Ryan            P:
   24   (D)       Mac re Letters                                     Hearsay
        689       Email from Jupiter Military &           P:
   25   (D)       Tactical Systems to Jim                            Hearsay
                  Brickhouse re Update from
   26
                  Thailand
   27   690       Email from Lin Wood to Ryan             P:
        (D)       Mac re Quote                                       Relevance
   28
                                                        - 46 -
                                              JOINT EXHIBIT LIST
Case 2:18-cv-08048-SVW-JC Document 116 Filed 11/18/19 Page 48 of 66 Page ID #:4303



    1   Exhibit              Description                             Objections     Date         Date
        No.                                                                       Identified   Admitted
    2   691       Email from Lin Wood to Ryan             P:
    3   (D)       Mac re Defamation of Vernon                        Relevance
                  Unsworth
    4   692       Email from Lin Wood to Ryan             P:
        (D)       Mac re Defamation of Vernon                        Relevance
    5             Unsworth
        693       Email from Lin Wood to Ryan             P:
    6
        (D)       Mac re Defamation of Vernon                        Relevance
    7             Unsworth
        694       Email from Ryan Mac to Lin              P:
    8   (D)       Wood re Quote                                      Relevance
                                                                     Hearsay
    9   695       Article: EXCLUSIVE: 'I am NOT           P:
   10   (D)       a child bride! Hero British diver's                Hearsay
                  FORTY-year-old girlfriend
   11             demolishes 'laughable' claims by
                  billionaire Elon Musk that he 'is a
   12             paedophile who married a 12-
                  year-old'
   13
        696       Email from Ben Smith to Dave            P:
   14   (D)       Arnold re BuzzFeed News: Elon                      Hearsay
        697       Email from Dave Arnold to Elon          P:
   15   (D)       Musk re Heads up: Buzzfeed                         Hearsay
   16             article re: letter from Unsworth
                  attorney
   17   698       Email from Dave Arnold to               P:
        (D)       Juleanna Glover re BuzzFeed                        Hearsay
   18             News: Elon
        699       Email from Dave Arnold to Ryan          P:
   19
        (D)       Mac re BuzzFeed News: Elon                         Hearsay
   20   700       Email from Elon Musk to
        (D)       Juleanna Glover re BuzzFeed
   21
        701       Email from Ryan Mac to Dave             P:
   22   (D)       Arnold re BuzzFeed News: Elon                      Hearsay
        702       Email from Ryan Mac to Lin              P:
   23   (D)       Wood re Quote                                      Relevance
   24                                                                Hearsay
        703       Article: Elon Musk Calls
   25   (D)       Thailand Cave Diver a 'Child
                  Rapist' in Angry Email
   26   704       Article: Elon Musk tells a
   27   (D)       reporter to 'stop defending child
                  rapists' as he doubles down on
   28             attacking Thailand cave rescuer

                                                        - 47 -
                                              JOINT EXHIBIT LIST
Case 2:18-cv-08048-SVW-JC Document 116 Filed 11/18/19 Page 49 of 66 Page ID #:4304



    1   Exhibit             Description                            Objections         Date         Date
        No.                                                                         Identified   Admitted
    2   705       Email from James Brickhouse to        P:
    3   (D)       Jupiter Private re Project Rowena                Hearsay
        706       Email from Jupiter Private to Jim     P:
    4   (D)       Brickhouse re Project Rowena                     Hearsay
    5   707       Email from Matt Gutman to             P:
        (D)       Vernon Unsworth re a graph                       Relevance
    6             about you ...                                    Hearsay
                                                                   Prejudice
    7
        708       Email from Lin Wood to Ryan           P:
    8   (D)       Mac; Mark Stephens re                            Relevance
                  Complaint filed
    9   709       Email from Ryan Mac to Dave           P:
        (D)       Arnold re unsworth defamation                    Hearsay
   10             suit
   11   710       Lin Wood Tweet: Vern Unsworth         P:
        (D)       has taken the first step toward                  Relevance
   12             vindicating his good name.                       Hearsay
                  @elonmusk has been sued for
   13             defamation.
        711       Article: Thai cave rescue diver
   14   (D)       sues Elon Musk for defamation
   15             over repeated ‘pedo’ comments
        712       Email from Lin Wood to Ryan           P:
   16   (D)       Mac; Mark Stephens re Vernon                     Relevance
                  Unsworth                                         Hearsay
   17   713       Email from Elon Musk to Marc          P:
   18   (D)       Benioff re Headlines…                            Relevance
                                                                   Hearsay
   19   714       The Boys in the Cave: Deep            P:
        (D)       Inside the Impossible Rescue in                  Relevance
   20             Thailand, by Matt Gutman                         Waste of Time
   21   715       Text from Richard Harris to           P:
        (D)       Vernon Unsworth                                  Relevance
   22                                                              Hearsay
        716       Miracle in the Cave: The 12 Lost      P:
   23   (D)       Boys, Their Coach, and the                       Hearsay
   24             Heroes Who Rescued Them, by                      Waste of Time
                  Liam Cochrane
   25   717       Article: Miracle At Tham Luang        P:
        (D)                                                        Hearsay
   26   718       Email from Vernon Unsworth to         P:
   27   (D)       Liam Cochrane; William                           Relevance
                  Robinson re Your Book                            Hearsay
   28                                                              Prejudice
                                                      - 48 -
                                             JOINT EXHIBIT LIST
Case 2:18-cv-08048-SVW-JC Document 116 Filed 11/18/19 Page 50 of 66 Page ID #:4305



    1   Exhibit             Description                            Objections     Date         Date
        No.                                                                     Identified   Admitted
    2   719       Email from Philip Sherwell to         P:
    3   (D)       Vernon Unsworth re Weekend                       Relevance
                  story                                            Hearsay
    4   720       Vernon Unsworth Instagram:            P:
        (D)       Tham Sai Thong Cave                              Relevance
    5   721       Email from Lin Wood to Ryan           P:
    6   (D)       Mac; Mark Stephens re Musk                       Relevance
                  motion to dismiss                                Hearsay
    7   722       Email from Ryan Mac to Lin            P:
        (D)       Wood; Mark Stephens re Musk                      Relevance
    8             motion to dismiss                                Hearsay
    9   723       Article: New Year Honours 2019:
        (D)       Divers honoured for Thai cave
   10             rescue
        724       Article: British Cave Divers
   11   (D)       Receive Royal Honors
   12   725       Email from Lin Wood to Ryan           P:
        (D)       Mac; Mark Stephens re checking                   Relevance
   13             in on Musk case                                  Hearsay
        726       Lin Wood Tweet: Fun fact:             P:
   14   (D)       Unsworth's US lawyer is L Lin                    Relevance
   15             Wood, who is also representing                   Hearsay
                  Covington student Nick
   16             Sandmann in his lawsuit against
                  the Washington Post.
   17   727       Lin Wood Tweet: Lawyers for           P:
        (D)       Vernon Unsworth, the British                     Relevance
   18             cave rescuer that Elon Musk                      Hearsay
   19             called a "pedo-guy," just filed a
                  response in response to Musk's
   20             request that his defamation
                  lawsuit be dismissed.
   21   728       Email from Lin Wood to Ryan           P:
   22   (D)       Mac; Mark Stephens; Taylor                       Relevance
                  Wilson re checking in on Musk                    Hearsay
   23             case

   24
   25
   26
   27
   28
                                                      - 49 -
                                            JOINT EXHIBIT LIST
Case 2:18-cv-08048-SVW-JC Document 116 Filed 11/18/19 Page 51 of 66 Page ID #:4306



    1   Exhibit              Description                              Objections     Date         Date
        No.                                                                        Identified   Admitted
    2   729       Lin Wood Tweet: Vernon                   P:
    3   (D)       Unsworth’s opposition brief to                      Relevance
                  Elon Musk’s motion to dismiss                       Hearsay
    4             directly addresses the issue of
                  defamation on Twitter & the
    5             misconception that “opinion” has
                  wholesale First Amendment
    6             protection. It does not. If
    7             interested in these issues, brief is
                  a Musk read
    8   730       Email from Vernon Unsworth to            P:
        (D)       Matt Gutman re Dear Sir - hello                     Relevance
    9             mate, just checking in                              Prejudice
   10                                                                 Hearsay
        731       Email from Ryan Mac to Lin               P:
   11   (D)       Wood re court on Monday                             Relevance
                                                                      Hearsay
   12   732       Email from Ryan Mac to Lin               P:
   13   (D)       Wood re court on Monday                             Relevance
                                                                      Hearsay
   14   733       Email from Ryan Mac to Lin               P:
        (D)       Wood re denial of motion to                         Relevance
   15             dismiss                                             Hearsay
   16   734       Lin Wood Tweet: Just notified            P:
        (D)       that Elon Musk motion to dismiss                    Relevance
   17             Vernon Unsworth defamation                          Hearsay
                  case has been DENIED. Full
   18             order to be issued. Huge win as
   19             we move closer to achieving
                  accountability for false
   20             accusations.
        735       Chat text between Vernon                 P:
   21   (D)       Unsworth and Josh Morris                            Relevance
        736       Lin Wood Tweet: "The                     P:
   22   (D)       significance of the ruling is clear:                Relevance
   23             publication of accusations on                       Hearsay
                  Twitter does not provide a safe
   24             harbor for defamatory statements
                  that are false and convey that they
   25             are factual.”
   26
   27
   28
                                                         - 50 -
                                               JOINT EXHIBIT LIST
Case 2:18-cv-08048-SVW-JC Document 116 Filed 11/18/19 Page 52 of 66 Page ID #:4307



    1   Exhibit              Description                               Objections     Date         Date
        No.                                                                         Identified   Admitted
    2   737       Lin Wood Tweet: ”To assert that           P:
    3   (D)       Mr. Unsworth's reputation was                        Relevance
                  not damaged by Musk's false                          Hearsay
    4             accusations of pedophilia hints of
                  desperation and ignores the fact
    5             that the law presumes damage in
                  such cases.”
    6   738       Lin Wood Tweet: Elon Musk’s               P:
    7   (D)       “Twitter and opinion” defenses to                    Relevance
                  Vernon Unsworth’s defamation                         Hearsay
    8             lawsuit legally misfired and he
                  totally missed the target. Jury trial
    9             in October.
   10   739       Email from Ryan Mac to Lin                P:
        (D)       Wood re BuzzFeed News: In                            Relevance
   11             Atlanta                                              Hearsay
        740       Email from Ryan Mac to Lin                P:
   12   (D)       Wood re BuzzFeed News: In                            Relevance
                  Atlanta                                              Hearsay
   13
        741       Article: British diver who helped         P:
   14   (D)       rescued Thai football team from                      Hearsay
                  cave receives MBE at
   15             Buckingham Palace
        742       Email from Vernon Unsworth to             P:
   16   (D)       Mark Stephens; Lin Wood; David                       Relevance
   17             Hooper et al. re Nice Work !
        743       Email from Vernon Unsworth to
   18   (D)       Adam Fellows re Thamluang
                  24/6/61
   19   744       Email from Vernon Unsworth to
   20   (D)       Mark Stephens; David Hooper;
                  Elizabeth Morley; Hugo Mason re
   21             Description
        745       Email from Vernon Unsworth to             P:
   22   (D)       Adam Fellows re AP News:                             Hearsay
                  Diver who helped with Thai cave
   23             rescue sues Elon Musk
   24   746       Email from Vernon Unsworth to             P:
        (D)       Adam Fellows re Functionality of                     Hearsay
   25             the Musk Submarine from Video
                  evidence
   26   747       Email from Vernon Unsworth to
        (D)       Adam Fellows re Musk's Pretty
   27
                  Tube
   28
                                                          - 51 -
                                                JOINT EXHIBIT LIST
Case 2:18-cv-08048-SVW-JC Document 116 Filed 11/18/19 Page 53 of 66 Page ID #:4308



    1   Exhibit             Description                            Objections     Date         Date
        No.                                                                     Identified   Admitted
    2   748       Email from Vernon Unsworth to         P:
    3   (D)       Adam Fellows re Thoughts from                    Hearsay
                  Bangkok                                          Relevance
    4                                                              Prejudice
        749       Email from Vernon Unsworth to         P:
    5   (D)       Adam Fellows re Greetings                        Hearsay
    6                                                              Relevance
                                                                   Prejudice
    7   750       Email from Vernon Unsworth to         P:
        (D)       Adam Fellows re Interview                        Hearsay
    8             request for children's nonfiction                Relevance
    9             book on the Wild Boars rescue                    Prejudice
        751       Email from Vernon Unsworth to         P:
   10   (D)       Adam Fellows re KEVIN                            Hearsay
                  MACDONALD FEATURE                                Relevance
   11             DOCUMENTARY aka THAI                             Prejudice
   12             CAVE RESCUE
        752       Email from Vernon Unsworth to         P:
   13   (D)       Adam Fellows re Thailand Kings                   Hearsay
                  Award - Tham Luang Cave                          Relevance
   14             Rescue                                           Prejudice
   15   753       Email from Vernon Unsworth to         P:
        (D)       Adam Fellows re Bid for BBG                      Hearsay
   16             News Podcast Beyond Today                        Relevance
                                                                   Prejudice
   17   754       Email from Vernon Unsworth to         P:
   18   (D)       Adam Fellows re Greetings                        Hearsay
                                                                   Relevance
   19                                                              Prejudice
        755       Email from Vernon Unsworth to         P:
   20   (D)       Adam Fellows re Vern - First                     Hearsay
   21             Visit/Entry into Thailand July                   Relevance
                  2011
   22   756       Email from Vernon Unsworth to         P:
        (D)       Adam Fellows re Vern - Resume                    Relevance
   23             re Tham Luang Foreign Ministers
                  Visit
   24
        757       Email from Vernon Unsworth to
   25   (D)       Adam Fellows re Welcome Letter
                  for Mr. Unsworth, Vernon Harry
   26   758       Email from Ben Reymenants to          P:
        (D)       Steve Davis re Cave rescue 3D                    Hearsay
   27             mapper and rescue pod                            Prejudice
   28
                                                      - 52 -
                                             JOINT EXHIBIT LIST
Case 2:18-cv-08048-SVW-JC Document 116 Filed 11/18/19 Page 54 of 66 Page ID #:4309



    1   Exhibit              Description                             Objections     Date         Date
        No.                                                                       Identified   Admitted
    2   759       Email from Chris Bowman to              P:
    3   (D)       Christopher Bowman re Cave                         Relevance
                  Survey
    4   760       Email from Chris Bowman to              P:
        (D)       Christopher Bowman re Survey                       Relevance
    5             help
        761       Email from Chris Bowman to
    6
        (D)       Christopher Bowman re Tham
    7             Luang Rescue
        762       Email from Chris Bowman to              P:
    8   (D)       Christopher Bowman re Tham                         Relevance
                  Luang SpaceX survey data                           Hearsay
    9   763       Lin Wood Tweet: In Vernon               P:
   10   (D)       Unsworth case, I deposed Elon                      Relevance
                  Musk all day on Thursday in LA.                    Hearsay
   11             When Musk deposition transcript
                  & video are eventually filed with
   12             the Court, truth about Musk will
                  be publicly revealed. The
   13
                  emperor has no clothes.
   14   764       Email from Vernon Unsworth to           P:
        (D)       Lin Wood; Mark Stephens;                           Hearsay
   15             Taylor Wilson; Matt Wood re
                  Ben Reymanants
   16   765       Email from Vernon Unsworth to           P:
   17   (D)       Taylor Wilson; Lin Wood re Pedo                    Hearsay
                  comment
   18   766       BuzzFeed News Standards and             P:
        (D)       Ethics Guide                                       Relevance
   19                                                                Prejudice
   20   767       Lin Wood Tweet: The tip of the          P:
        (D)       iceberg.                                           Relevance
   21                                                                Hearsay
        768       Lin Wood Tweet: Elon Musk               P:
   22   (D)       says 'pedo guy' tweet did not                      Relevance
   23             suggest British cave diver was a                   Hearsay
                  pedophile
   24   769       Lin Wood Tweet: The man who             P:
        (D)       was integral to saving the lives of                Relevance
   25             12 boys & their soccer coach —                     Hearsay
                  Vernon Unsworth, M.B.E.
   26
   27
   28
                                                        - 53 -
                                              JOINT EXHIBIT LIST
Case 2:18-cv-08048-SVW-JC Document 116 Filed 11/18/19 Page 55 of 66 Page ID #:4310



    1   Exhibit             Description                             Objections      Date         Date
        No.                                                                       Identified   Admitted
    2   770       Herbert du Plessis Tweet: Yes          P:
    3   (D)                                                         Relevance
                                                                    Foundation
    4                                                               Prejudice
                                                                    Hearsay
    5   771       Hussein Badat Tweet: Probably a        P:
    6   (D)       Pretoria Boys High thing. I was                   Relevance
                  there ﬁfteen years later and                      Foundation
    7             nothing would surprise me about                   Prejudice
                  that school. Apparently things                    Hearsay
    8             have changed for the better
                  since...
    9
        772       John Thismyname Tweet: I have          P:
   10   (D)       mates that were in his old                        Relevance
                  highschool that use the phrase                    Foundation
   11             quite often. So perhaps it's just                 Prejudice
                  from that part.                                   Hearsay
   12
        773       Johurg lawyer Tweet: Yes it’s          P:
   13   (D)       true. It was used in the 705 and                  Relevance
                  805 when my brothers and l were                   Foundation
   14             at school and university. It was a                Prejudice
                  mildly derogatory term for                        Hearsay
   15             anyone who was irritating or who
   16             did something stupid. Mostly just
                  limited to "pedo". Never meant as
   17             a word to accuse someone of
                  paedophilia.
   18   774       Lin Wood Tweet: No, "pedo guy"         P:
        (D)       is not a harmless South African                   Relevance
   19             slang term | The Outline                          Hearsay
   20   775       miro Tweet: Was certainly used         P:
        (D)       in the Sandton area in the 80’s                   Relevance
   21                                                               Foundation
   22                                                               Prejudice
                                                                    Hearsay
   23   776       xsyn Tweet: I've heard it in some      P:
        (D)       circles, ya.                                      Relevance
   24                                                               Foundation
   25                                                               Prejudice
                                                                    Hearsay
   26
   27
   28
                                                       - 54 -
                                             JOINT EXHIBIT LIST
Case 2:18-cv-08048-SVW-JC Document 116 Filed 11/18/19 Page 56 of 66 Page ID #:4311



    1   Exhibit             Description                            Objections      Date         Date
        No.                                                                      Identified   Admitted
    2   777       justfoodnow Tweet: I'm from the       P:
    3   (D)       Western Cape but a good friend                   Relevance
                  from Pretoria always uses it -                   Foundation
    4             usually when talking about a                     Prejudice
                  stupid/deadbeat/miserable person.                Hearsay
    5   778       Lin Wood Tweet: Elon Musk’s           P:
    6   (D)       Defense In ‘Pedo Guy’                            Relevance
                  Defamation Suit: Slur Meant                      Hearsay
    7             Something E…
        779       Ricky Bobby Tweet: Not that           P:
    8   (D)       hard. Different words have                       Relevance
                  different meanings depending on                  Foundation
    9
                  when and how they are used. For                  Prejudice
   10             example, if I call someone a                     Hearsay
                  dickhole, obviously it is not
   11             meant literally, just means they
                  are unpleasant to look at and be
   12             around. Same goes for "pedo"
   13   780       xCountryRun Tweet: We joked           P:
        (D)       about creepy old men hanging out                 Relevance
   14             around spooky places (called                     Foundation
                  them Pedo’s) - I had never heard                 Prejudice
   15             of pedophile or there were                       Hearsay
                  transgender people (we called
   16             feminish boys pansy's — babies).
   17             In early days Pedo was a insult
                  directed at car less poor whites
   18   781       James Howard UK Action Fraud          P:
        (D)       Report                                           Foundation
   19                                                              Prejudice
   20                                                              Hearsay
        782       Email from Vernon Unsworth to         P:
   21   (D)       Taylor Wilson re British Team,                   Relevance
                  Thann Luang Rescue                               Hearsay
   22   783       Email from Vernon Unsworth to         P:
   23   (D)       Taylor Wilson re Harry book -                    Relevance
                  Tham Luang Deal                                  Hearsay
   24                                                              Prejudice
        784       Email from Vernon Unsworth to         P:
   25   (D)       Taylor Wilson re Our client -                    Relevance
   26             Vern Unsworth                                    Hearsay
                                                                   Prejudice
   27
   28
                                                      - 55 -
                                            JOINT EXHIBIT LIST
Case 2:18-cv-08048-SVW-JC Document 116 Filed 11/18/19 Page 57 of 66 Page ID #:4312



    1   Exhibit             Description                             Objections     Date         Date
        No.                                                                      Identified   Admitted
    2   785       Email from Vernon Unsworth to          P:
    3   (D)       Taylor Wilson re Phuket News                      Relevance
                                                                    Hearsay
    4                                                               Prejudice
        786       Email from Vernon Unsworth to          P:
    5   (D)       Taylor Wilson re The Cave - Tom                   Relevance
    6             Waller                                            Hearsay
                                                                    Prejudice
    7   787       Email from Vernon Unsworth to          P:
        (D)       Taylor Wilson re Vern Unsworth                    Relevance
    8
                                                                    Hearsay
    9                                                               Prejudice
        788       Email from Vernon Unsworth to          P:
   10   (D)       Taylor Wilson re Vern Unsworth                    Relevance
                  - more info                                       Hearsay
   11
                                                                    Prejudice
   12   789       Email from Vernon Unsworth to          P:
        (D)       Taylor Wilson re Vern Unsworth                    Relevance
   13             - Tham Luang Document                             Hearsay
   14                                                               Prejudice
        790       Email from Vernon Unsworth to          P:
   15   (D)       Taylor Wilson re Vern Unsworth                    Relevance
                  / Guardian Weekend                                Hearsay
   16                                                               Prejudice
   17   791       Lin Wood Tweet: Vernon                 P:
        (D)       Unsworth’s response to Elon                       Relevance
   18             Musk motion for summary                           Hearsay
                  judgment will be filed on
   19             Monday. It will be a detailed and
                  fully-documented recital of the
   20             truth. Jury trial set for December
   21             3.
        792       Lin Wood Tweet: Mr. Unsworth           P:
   22   (D)       was first informed 2 days ago that                Relevance
                  Cooley, LLP was also                              Hearsay
   23             representing Elon Musk in
                  September 2018 in connection
   24
                  with the Vernon Unsworth
   25             matter.

   26
   27
   28
                                                       - 56 -
                                             JOINT EXHIBIT LIST
Case 2:18-cv-08048-SVW-JC Document 116 Filed 11/18/19 Page 58 of 66 Page ID #:4313



    1   Exhibit              Description                             Objections     Date         Date
        No.                                                                       Identified   Admitted
    2   793       Lin Wood Tweet: Musk’s                  P:
    3   (D)       attorney, Alex Spiro, fails to                     Relevance
                  disclose that Musk offered the                     Hearsay
    4             convicted felon a $10,000
                  incentive bonus on top of his
    5             $52,000 fee IF he provided
                  VERIFIED information of
    6             "nefarious conduct" by Mr.
    7             Unsworth. The bonus was never
                  paid because no such evidence
    8             exists.
        794       Lin Wood Tweet: "Musk's lawyer          P:
    9   (D)       Alex Spiro told Business Insider                   Relevance
                  in a statement: "This case is                      Hearsay
   10
                  nothing but a money-grab in
   11             which Unsworth has pursued
                  profit and self-promotion at every
   12             turn."
        795       Lin Wood Tweet: "When                   P:
   13   (D)       someone shows you who they are,                    Relevance
   14             believe them the first time.” -                    Hearsay
                  Maya Angelou
   15   796       Lin Wood Tweet: British cave            P:
        (D)       diver lashes out at 'thin skinned                  Relevance
   16             bully' Elon Musk                                   Hearsay
   17   797       Lin Wood Tweet: Musk lawyer’s           P:
        (D)       comments are simply more                           Relevance
   18             accusations of a dishonest Elon                    Hearsay
                  Musk defense & PR campaign to
   19             demean & falsely attack my
                  client. Since the rescue, Mr.
   20             Unsworth has received a total of
   21             £2,400 for his assistance in
                  connection with two
   22             documentaries about Thai Cave
                  Rescue.
   23   798       Lin Wood Tweet: The efforts by          P:
        (D)       Musk's employees to help the                       Relevance
   24             kids should be commended even                      Hearsay
   25             though the tube was not practical.
                  But Musk's personal motives for
   26             volunteering their help must be
                  evaluated by jury in context of his
   27             need for positive publicity & his
                  efforts to seek it for himself.
   28
                                                        - 57 -
                                              JOINT EXHIBIT LIST
Case 2:18-cv-08048-SVW-JC Document 116 Filed 11/18/19 Page 59 of 66 Page ID #:4314



    1   Exhibit              Description                             Objections     Date         Date
        No.                                                                       Identified   Admitted
    2   799       Lin Wood Tweet: Vernon                  P:
    3   (D)       Unsworth spent 2 weeks working                     Relevance
                  daily to save lives of 12 Thai                     Hearsay
    4             children & coach. Elon Musk
                  spent 3 days trying to generate
    5             publicity for Elon Musk from a
                  miraculous rescue made possible
    6             by skills, experience, & bravery
    7             of genuinely dedicated &
                  involved volunteers. Truth.
    8   800       Lin Wood Tweet: For Elon Musk,          P:
        (D)       the Thai Cave Rescue was about                     Relevance
    9             PR & his image. For Vernon                         Hearsay
                  Unsworth, it was about saving the
   10
                  lost children & their coach.
   11   801       Lin Wood Tweet: Wonder if               P:
        (D)       China will be amenable to Elon                     Relevance
   12             Musk PR demands? And Musk                          Hearsay
                  lawyer again attacks Vernon for
   13             receiving total of £2,400 for his
   14             assistance in connection with 2
                  documentaries but does not deny
   15             Musk’s wrongdoing.
        802       Lin Wood Tweet: As a prepare            P:
   16   (D)       for summary judgment hearing                       Relevance
                  today in LA in Vernon Unsworth                     Hearsay
   17             v. Elon Musk, the news of our
   18             team’s huge win in Covington,
                  KY reaffirms my career—long
   19             belief that our system of justice
                  works. Nicholas Sandmann
   20             deserves his day in court against
                  WaPo. Now he will get it.
   21
        803       Lin Wood Tweet: Elon Musk to            P:
   22   (D)       face defamation trial over Thai                    Relevance
                  cave 'pedo guy' comments                           Hearsay
   23   804       Lin Wood Tweet: The truth is            P:
        (D)       incontrovertible. Malice may                       Relevance
   24             attack it, ignorance may deride it,                Hearsay
   25             but in the end, there it is. -
                  Winston Churchill
   26
   27
   28
                                                        - 58 -
                                              JOINT EXHIBIT LIST
Case 2:18-cv-08048-SVW-JC Document 116 Filed 11/18/19 Page 60 of 66 Page ID #:4315



    1   Exhibit              Description                             Objections          Date         Date
        No.                                                                            Identified   Admitted
    2   805       Lin Wood Tweet: "We look                P:
    3   (D)       forward to the trial," Alex Spiro,                 Relevance
                  an attorney for Musk, said in a                    Hearsay
    4             statement provided to Bloomberg.
                  "We understand that, while Musk
    5             has apologized, Unsworth would
                  like to milk his 15 minutes of
    6             fame.”
    7   806       Lin Wood Tweet: When you ask            P:
        (D)       to be sued & law & facts are dead                  Relevance
    8             against you & you have lost every                  Hearsay
                  motion to dismiss case after
    9             lawsuit filed, beat on the PR table
                  & continue to insult Vernon
   10
                  Unsworth. Will be very
   11             interesting to see how a jury
                  reacts to Elon Musk defense
   12             strategy.
        807       Vernon Unsworth Instagram:              P:
   13   (D)       Front page                                         Relevance
   14                                                                Hearsay
        808       BBC ฟง นนทชนก วงษสมทร... -              P:
   15   (D)       บบซไทย - BBC Thai (Transcript)                     Authentication
   16   809       Ben Reymenants photo                    P:
        (D)                                                          Relevance
   17                                                                Authentication
                                                                     Waste of Time
   18   810       Cave Map
   19   (D)
        811       Cave Rescue Hazards Map
   20   (D)
        812       Craig Challen photo                     P:
   21   (D)                                                          Relevance
   22                                                                Authentication
                                                                     Waste of Time
   23   813       Detailed Cave Map
        (D)
   24   814       Diving Kids Out Image                   P:
        (D)                                                          Hearsay
   25
        815       Document in Thai                        P:
   26   (D)                                                          Relevance
        816       Ex. 13 Vernon Unsworth 7/13/18          P:
   27   (D)       CNN Interview (Transcript)                         Cumulative
   28
                                                        - 59 -
                                              JOINT EXHIBIT LIST
Case 2:18-cv-08048-SVW-JC Document 116 Filed 11/18/19 Page 61 of 66 Page ID #:4316



    1   Exhibit             Description                         Objections          Date         Date
        No.                                                                       Identified   Admitted
    2   817       Ex. 14 Vernon Unsworth 7/13/18     P:
    3   (D)       CNN Interview (Transcript)                    Cumulative
        818       Ex. 24 Vernon Unsworth 7/16/18     P:
    4   (D)       Time Interview (Transcript)                   Cumulative
    5   819       Ex. 26 Vernon Unsworth 7/17/18     P:
        (D)       AFP Interview (Transcript)                    Cumulative
    6   820       Ex. 29 Vernon Unsworth             P:
    7   (D)       12/27/18 BBC Interview                        Relevance
                  (Transcript)                                  Cumulative
    8   821       GoFundMe page for Saman            P:
        (D)       Kunan                                         Relevance
    9   822       Governor Narongsak                 P:
   10   (D)       Osotthanakorn photo                           Relevance
                                                                Authentication
   11                                                           Waste of Time
        823       John Volanthen photo               P:
   12   (D)                                                     Relevance
   13                                                           Authentication
                                                                Waste of Time
   14   824       Major Saman Gunan photo            P:
        (D)                                                     Relevance
   15
                                                                Authentication
   16   825       PPTV เปดใจ “เวรน อนสเวรธ”          P:
        (D)       กญแจสาคญภารกจชวย 13 ชวต -                     Authentication
   17             เขมขาวคา (Transcript)
        826       Richard Harris photo               P:
   18
        (D)                                                     Relevance
   19                                                           Authentication
                                                                Waste of Time
   20   827       Rick Stanton photo                 P:
   21   (D)                                                     Relevance
                                                                Authentication
   22                                                           Waste of Time
        828       Ryan Mac photo                     P:
   23   (D)                                                     Relevance
   24                                                           Authentication
                                                                Waste of Time
   25   829       Submarine Diagram, Submarine,      P:
        (D)       Submarine Instructions                        Hearsay
   26                                                           Cumulative
   27   830       Submarine photos
        (D)
   28
                                                   - 60 -
                                            JOINT EXHIBIT LIST
Case 2:18-cv-08048-SVW-JC Document 116 Filed 11/18/19 Page 62 of 66 Page ID #:4317



    1   Exhibit             Description                          Objections          Date         Date
        No.                                                                        Identified   Admitted
    2   831       Texts between Will Heltsley and     P:
    3   (D)       Armor Harris                                   Hearsay
                                                                 Cumulative
    4   832       Thanet Natisri photo                P:
        (D)                                                      Relevance
    5                                                            Authentication
    6                                                            Waste of Time
        833       The Legal 500: Howard Kennedy       P:
    7   (D)       LLP                                            Relevance
                                                                 Hearsay
    8
                                                                 Prejudice
    9   834       The Legal 500: UK, London -         P:
        (D)       TMT (technology, media and                     Relevance
   10             telecoms); Media and                           Hearsay
                  entertainment (including media                 Prejudice
   11             finance); Law firm and leading
   12             lawyer rankings
        835       Tik Dating Profile (English         P:
   13   (D)       translation)                                   Authentication
                                                                 Relevance
   14                                                            Hearsay
   15                                                            Prejudice
        836       Tik Dating Profile (Thai)           P:
   16   (D)                                                      Authentication
                                                                 Relevance
   17                                                            Hearsay
   18                                                            Prejudice
        837       Urban Dictionary definition         P:
   19   (D)                                                      Relevance
                                                                 Hearsay
   20
                                                                 Prejudice
   21   838       Urban Dictionary definition         P:
        (D)                                                      Relevance
   22                                                            Hearsay
                                                                 Prejudice
   23
        839       Vernon Unsworth and Tik photo       P:
   24   (D)                                                      Relevance
        840       Vernon Unsworth and Tik photo       P:
   25   (D)                                                      Relevance
        841       Vernon Unsworth and Tik photo       P:
   26
        (D)                                                      Relevance
   27   842       Vernon Unsworth photo
        (D)
   28
                                                    - 61 -
                                              JOINT EXHIBIT LIST
Case 2:18-cv-08048-SVW-JC Document 116 Filed 11/18/19 Page 63 of 66 Page ID #:4318



    1   Exhibit             Description                            Objections         Date         Date
        No.                                                                         Identified   Admitted
    2   843       Vernon Unsworth photo
    3   (D)
        844       Vernon Unsworth photo
    4   (D)
        845       Vernon Unsworth photo
    5   (D)
        846       Vernon Unsworth photo
    6
        (D)
    7   847       Vernon Unsworth photo
        (D)
    8   848       Vernon Unsworth photo
        (D)
    9   849       Wild Boars photo
   10   (D)
        850       Woranan Ratrawiphukkun photo          P:
   11   (D)                                                        Relevance
                                                                   Waste of Time
   12   851       Chat transcript between Aaron         P:
   13   (D)       and Chris Bowman                                 Hearsay
        852       Chat transcript between Daniel Le     P:
   14   (D)       and Chris Bowman                                 Hearsay
        853       Chat transcript between Vernon        P:
   15   (D)       Unsworth and Dr. Harry                           Relevance
   16   854       Chat transcript between Vernon        P:
        (D)       Unsworth and John Volanthen                      Relevance
   17
        855       Chat transcript between Vernon        P:
   18   (D)       Unsworth and Martin Ellis                        Relevance
        856       Chat transcript between Vernon        P:
   19   (D)       Unsworth and Matt Gutman                         Relevance
   20   857       Chat transcript between Vernon        P:
        (D)       Unsworth and Phil Collett                        Relevance
   21   858       Chat transcript between Vernon        P:
   22   (D)       Unsworth and Rick Stanton                        Relevance
        859       Chat transcript between Vernon        P:
   23   (D)       Unsworth and Thanet Natisri                      Relevance
   24   860       Chat transcript of Thailand           P:
        (D)       Ground Team                                      Hearsay
   25                                                              Cumulative
        861       Chat transcript of Thailand           P:
   26
        (D)       Ground Team                                      Hearsay
   27                                                              Cumulative

   28
                                                      - 62 -
                                                JOINT EXHIBIT LIST
Case 2:18-cv-08048-SVW-JC Document 116 Filed 11/18/19 Page 64 of 66 Page ID #:4319



    1   Exhibit              Description                             Objections          Date         Date
        No.                                                                            Identified   Admitted
    2   862       Complete Vernon Unsworth Chat           P:
    3   (D)       History                                            Relevance
                                                                     Cumulative
    4   863       Text messages between Vernon            P:
        (D)       Unsworth and Vanessa Unsworth                      Completeness
    5
        864       Text messages between Vernon            P:
    6   (D)       Unsworth and Vanessa Unsworth                      Completeness
        865       Chat transcript between Vernon          P:
    7   (D)       Unsworth and Derek Anderson                        Relevance
    8   866       Chat transcript between Vernon          P:
        (D)       Unsworth and Thanet Natisri                        Relevance
    9
        867       Document in Thai (Translation)          P:
   10   (D)                                                          Relevance
                                                                     Authentication
   11                                                                 (Incomplete,
                                                                      reserving
   12                                                                 additional
   13                                                                 objections
        868       A summary of the Tham Luang             P:
   14   (D)       Rescue                                             Hearsay
        869       Article: Australian divers Richard      P:
   15   (D)       Harris and Craig Challen return to                 Hearsay
   16             scene of dramatic Thai cave                        Relevance
                  soccer team rescue
   17   870       Liam Cochrane Tweet: In a               P:
        (D)       stunning revelation, British caver                 Hearsay
   18             Vern Unsworth says the #Thai                       Relevance
                  Wild Boars football team was not
   19             trapped at ’Nerm Nom Sai' but
   20             we're at ’Pattaya Beach' all along.
                  Mr Unsworth went in last month
   21             to help clear Tham Luang of silt.
                  #Thailand 1/2
   22   871       Liam Cochrane Tweet: Vern               P:
   23   (D)       Unsworth told the ABC: "Nerm                       Hearsay
                  Nom Sao doesn’t exist, it's a                      Relevance
   24             figment if some joirnalist's
                  imagination.” If true, this would
   25             contradict the official account,
                  every doco and every book
   26             (including mine!) A-Thailand 2/2
   27
   28
                                                        - 63 -
                                              JOINT EXHIBIT LIST
Case 2:18-cv-08048-SVW-JC Document 116 Filed 11/18/19 Page 65 of 66 Page ID #:4320



    1   Exhibit              Description                              Objections          Date         Date
        No.                                                                             Identified   Admitted
    2   872       Ex. 33 translation certification         P:
    3   (D)                                                           Hearsay
                                                                      Authentication
    4                                                                 Foundation
                                                                      Prejudice
    5
                                                                      Hearsay
    6   873       Ex. 55 translation certification         P:
        (D)                                                           Hearsay
    7                                                                 Authentication
                                                                      Foundation
    8
                                                                      Prejudice
    9                                                                 Hearsay
        874       Declaration of Jessica Probus            P:
   10   (D)                                                           Relevance
        875       The BuzzFeed News Standards              P:
   11
        (D)       And Ethics Guide                                    Relevance
   12                                                                 Prejudice
                                                                      Confusion
   13                                                                 Misleading
   14   876       Lin Wood Tweet: @elonmusk                P:
        (D)       should check his mail before                        Relevance
   15             tweeting                                            Hearsay
        878       Cave Map                                 P:
   16   (D)                                                           Hearsay
   17   879       Article: Rainfall threat forces plan     P:
        (D)       rethink                                             Hearsay
   18   880       Texts between Elon Musk and              P:
        (D)       Zach                                                Hearsay
   19   881       Texts between Elon Musk and              P:
   20   (D)       Bryn                                                Hearsay
        882       Texts between Elon Musk and              P:
   21   (D)       Scott P.                                            Hearsay
        883       Texts between Elon Musk and              P:
   22   (D)       Antonio G.                                          Hearsay
   23   884       Texts between Elon Musk and              P:
        (D)       Steve Davis                                         Hearsay
   24   885       Texts between Elon Musk and              P:
        (D)       Amor Harris                                         Hearsay
   25   886       Texts between Elon Musk and              P:
   26   (D)       Sam Teller                                          Hearsay
        887       Texts between Elon Musk and              P:
   27   (D)       Sam Teller                                          Hearsay
        888       Texts between Elon Musk and              P:
   28   (D)       Jared L.                                            Hearsay
                                                         - 64 -
                                               JOINT EXHIBIT LIST
Case 2:18-cv-08048-SVW-JC Document 116 Filed 11/18/19 Page 66 of 66 Page ID #:4321



    1   Exhibit              Description                          Objections          Date         Date
        No.                                                                         Identified   Admitted
    2   889       Texts between Elon Musk and          P:
    3   (D)       Sam Teller                                      Hearsay
        890       Texts between Elon Musk and          P:
    4   (D)       Amor Harris                                     Hearsay
        891       Texts between Elon Musk and          P:
    5   (D)       Amor Harris                                     Hearsay
    6   892       Texts between Elon Musk and          P:
        (D)       Sarah O.                                        Hearsay
    7   893       Texts between Elon Musk and          P:
        (D)       David Arnold                                    Hearsay
    8   894       Texts between Elon Musk and          P:
    9   (D)       David Arnold                                    Hearsay
        895       Texts between Elon Musk and          P:
   10   (D)       Amor Harris                                     Hearsay
        896       Ex. 53 translation certification     P:
   11   (D)                                                       Relevance
   12                                                             Authentication
                                                                  Foundation
   13                                                             Prejudice
                                                                  Hearsay
   14
        897       Twitter profile @llinwood            P:
   15   (D)                                                       Hearsay
                                                                  Relevance
   16                                                             Prejudice
   17   898       Twitter profile @markslarks          P:
        (D)                                                       Hearsay
   18                                                             Relevance
                                                                  Prejudice
   19   899       Twitter profile @RMac18              P:
   20   (D)                                                       Hearsay
                                                                  Relevance
   21   900       Twitter profile @yoda                P:
        (D)                                                       Hearsay
   22                                                             Relevance
   23   901       Vernon Unsworth Photo                P:
        (D)                                                       Relevance
   24   902       YouTube video Return to the          P:
        (D)       Tham Luang cave video                           Relevance
   25
   26
   27
   28
                                                     - 65 -
                                               JOINT EXHIBIT LIST
